ICJ_146_Judgment2867ATILO-IFAD_IFAD_NA_2012-02-01_ADV_01_NA_00_FR.txt.                             INTERNATIONAL COURT OF JUSTICE


                             REPORTS OF JUDGMENTS,
                          ADVISORY OPINIONS AND ORDERS


                             JUDGMENT NO. 2867
                     OF THE ADMINISTRATIVE TRIBUNAL
                       OF THE INTERNATIONAL LABOUR
                     ORGANIZATION UPON A COMPLAINT
                     FILED AGAINST THE INTERNATIONAL
                   FUND FOR AGRICULTURAL DEVELOPMENT

                        ADVISORY OPINION OF 1 FEBRUARY 2012




                                   2012
                            COUR INTERNATIONALE DE JUSTICE


                               RECUEIL DES ARRÊTS,
                        AVIS CONSULTATIFS ET ORDONNANCES


                       JUGEMENT No 2867 DU TRIBUNAL
                     ADMINISTRATIF DE L’ORGANISATION
                        INTERNATIONALE DU TRAVAIL
                            SUR REQUÊTE CONTRE
                          LE FONDS INTERNATIONAL
                        DE DÉVELOPPEMENT AGRICOLE

                        AVIS CONSULTATIF DU 1er FÉVRIER 2012




7 CIJ1030.indb 1                                               20/11/13 13:54

                                                1 FEBRUARY 2012

                                               ADVISORY OPINION




                             JUDGMENT NO. 2867
                     OF THE ADMINISTRATIVE TRIBUNAL
                       OF THE INTERNATIONAL LABOUR
                     ORGANIZATION UPON A COMPLAINT
                     FILED AGAINST THE INTERNATIONAL
                   FUND FOR AGRICULTURAL DEVELOPMENT




                       JUGEMENT No 2867 DU TRIBUNAL
                     ADMINISTRATIF DE L’ORGANISATION
                        INTERNATIONALE DU TRAVAIL
                            SUR REQUÊTE CONTRE
                          LE FONDS INTERNATIONAL
                        DE DÉVELOPPEMENT AGRICOLE




                                                1er FÉVRIER 2012

                                              AVIS CONSULTATIF




7 CIJ1030.indb 3                                                   20/11/13 13:54

                                                          ﻿                                   10




                                            TABLE DES MATIÈRES

                                                                                      Paragraphes

                   Qualités                                                                1‑18
                      I. La compétence de la Cour                                         19‑27
                     II. L’étendue de la compétence de la Cour                            28‑32
                    III. Le pouvoir discrétionnaire de la Cour                            33‑48
                    IV. Le fond                                                           49‑99
                         A. Réponse à la question I                                       62‑95
                             1. Le contexte factuel                                           70
                             2. La compétence ratione personae du Tribunal à l’égard de la
                                 requête introduite par Mme Saez García                    71‑82
                             3. La compétence ratione materiae du Tribunal                 83‑95
                         B. Réponse aux questions II à VIII                               96‑98
                         C. Réponse à la question IX                                         99
                   Dispositif                                                               100




                                                                                               4




7 CIJ1030.indb 5                                                                                    20/11/13 13:54

                                                           ﻿                                      11



                                ABRÉVIATIONS, SIGLES ET ACRONYMES


                   Accord portant création           Accord du 13 juin 1976 portant création du
                   du FIDA                           Fonds international de développement agri-
                                                     cole
                   Accord régissant les relations    Accord régissant les relations entre l’Organi-
                   entre l’ONU et le FIDA            sation des Nations Unies et le Fonds inter­
                                                     national de développement agricole
                   Avis consultatif de 1956          Jugements du Tribunal administratif de l’OIT
                                                     sur requêtes contre l’Unesco, avis consultatif,
                                                     C.I.J. Recueil 1956, p. 77
                    Commission paritaire             Commission paritaire de recours du Fonds
                                                     international de développement agricole
                    Conférence des parties           Conférence des parties à la convention des
                    (ou « conférence »)              Nations Unies sur la lutte contre la désertifi-
                                                     cation dans les pays gravement touchés par la
                                                     sécheresse et/ou la désertification, en particu-
                                                     lier en Afrique
                   Convention sur la désertification Convention des Nations Unies sur la lutte
                                                     contre la désertification dans les pays grave-
                                                     ment touchés par la sécheresse et/ou la déser-
                                                     tification, en particulier en Afrique
                   FIDA (ou « Fonds »)               Fonds international de développement agri-
                                                     cole
                   Manuel de procédures              Manuel de procédures relatives aux ressources
                                                     humaines du Fonds international de dévelop-
                                                     pement agricole
                   Manuel des politiques             Manuel des politiques concernant le person-
                   ­concernant le personnel          nel du Fonds international de développement
                    du FIDA                          agricole
                    Mécanisme mondial                Mécanisme mondial de la convention des
                                                     Nations Unies sur la lutte contre la désertifi-
                                                     cation dans les pays gravement touchés par la
                                                     sécheresse et/ou la désertification, en particu-
                                                     lier en Afrique
                    Mémorandum d’accord              Mémorandum d’accord relatif aux modalités
                                                     administratives et opérationnelles du Méca-
                                                     nisme mondial conclu entre la conférence des
                                                     parties et le Fonds international de dévelop-
                                                     pement agricole
                    OIT                              Organisation internationale du Travail
                    TANU                             Tribunal administratif des Nations Unies
                    TAOIT (ou « Tribunal »)          Tribunal administratif de l’Organisation
                                                     internationale du Travail
                    Unesco                           Organisation des Nations Unies pour l’éduca-
                                                     tion, la science et la culture




                                                                                                   5




7 CIJ1030.indb 7                                                                                        20/11/13 13:54

                                                                                                   12




                                  COUR INTERNATIONALE DE JUSTICE

                                                    ANNÉE 2012                                               2012
                                                                                                          1er février
                                                                                                         Rôle général
                                                    1er février 2012                                        no 146

                          JUGEMENT No 2867 DU TRIBUNAL
                        ADMINISTRATIF DE L’ORGANISATION
                           INTERNATIONALE DU TRAVAIL
                               SUR REQUÊTE CONTRE
                             LE FONDS INTERNATIONAL
                           DE DÉVELOPPEMENT AGRICOLE


                      Compétence de la Cour pour donner l’avis consultatif demandé.
                      Article XII de l’annexe au statut du Tribunal administratif de l’Organisation
                   internationale du Travail (TAOIT) — Pouvoir du conseil d’administration du
                   Fonds international de développement agricole (FIDA) de demander un avis
                   consultatif — Compétence de la Cour pour donner un tel avis fondée sur la Charte
                   des Nations Unies et sur son propre Statut, et non simplement sur l’article XII de
                   l’annexe au statut du TAOIT — Demande portant sur des « questions juridiques »
                   qui « se posent dans le cadre de l’activité du Fonds » — Cour compétente pour
                   donner l’avis sollicité.
                      Etendue de la compétence de la Cour.
                      Force obligatoire conférée à l’avis de la Cour par le statut du TAOIT n’affec‑
                   tant pas le mode de fonctionnement de la Cour — Cour ne pouvant faire droit à
                   une demande de réformation d’un jugement du TAOIT que pour deux motifs : en
                   cas de contestation d’une décision du Tribunal affirmant sa compétence ou de faute
                   essentielle dans la procédure suivie — Procédure de réformation devant la Cour ne
                   constituant pas un appel quant au fond du jugement.

                                                           *
                      Pouvoir discrétionnaire de la Cour de répondre à une demande d’avis consultatif.
                      Double qualité de la Cour en tant qu’organe principal de l’Organisation des
                   Nations Unies et en tant qu’instance judiciaire — Exercice par la Cour de sa com‑
                   pétence consultative relevant de sa participation à l’action de l’Organisa‑
                   tion — Refus de répondre à une demande ne pouvant être justifié que par des
                   « raisons décisives » — Principe de l’égalité devant la Cour entre l’organisation,
                   d’une part, et le fonctionnaire, de l’autre.

                                                                                                    6




7 CIJ1030.indb 9                                                                                               20/11/13 13:54

                                   jugement nº 2867 de l’oit (avis consultatif)                        13

                       Inégalité d’accès à la Cour — Comparaison avec l’ancienne procédure de réfor‑
                    mation des jugements du Tribunal administratif des Nations Unies — Observa‑
                    tions générales pertinentes du Comité des droits de l’homme — Comparaison avec
                    le principe de l’égalité des parties dans les différends relatifs aux investisse‑
                    ments — Egalité d’accès aux procédures d’appel ou autres recours disponibles au
                    nombre des exigences d’une bonne administration de la justice.
                       Inégalité dans la procédure devant la Cour sensiblement atténuée par deux déci‑
                    sions de la Cour, la première étant d’exiger du FIDA qu’il lui transmette toute
                    déclaration exposant le point de vue de Mme Saez García et la seconde, de ne pas
                    organiser de procédure orale.
                       Raisons qui pourraient pousser la Cour à refuser de donner cet avis consultatif
                    insuffisamment décisives.

                                                              *
                        Fond.
                        Question de savoir si Mme Saez García était un fonctionnaire du FIDA ou du
                    Mécanisme mondial de la convention des Nations Unies sur la lutte contre la déser‑
                    tification dans les pays gravement touchés par la sécheresse et/ou la désertification,
                    en particulier en Afrique (convention sur la désertification) — Liens unissant le
                    FIDA, le Mécanisme mondial et la conférence des parties à la convention sur la
                    désertification — Liens les unissant aux termes de la convention — Liens les unis‑
                    sant aux termes du mémorandum d’accord relatif aux modalités administratives et
                    opérationnelles du Mécanisme mondial conclu entre la conférence des parties et le
                    FIDA — Pouvoirs respectifs du FIDA, du Mécanisme mondial, de la conférence
                    des parties et du secrétariat permanent de la convention sur la désertifica‑
                    tion — Existence de différents accords d’hébergement entre organisations interna‑
                    tionales — Absence, dans la convention sur la désertification et le mémorandum
                    d’accord, de dispositions conférant expressément au Mécanisme mondial la person‑
                    nalité juridique ou lui reconnaissant, d’une manière ou d’une autre, la capacité de
                    conclure des arrangements juridiques — Mécanisme mondial non doté de la faculté
                    de conclure des contrats, des accords ou des arrangements, sur le plan international
                    ou national.
                        Réponse à la question I.
                        Nécessité de libeller les questions soumises à la Cour pour avis consultatif en
                    termes neutres — En vertu du paragraphe 5 de l’article II de son statut, TAOIT
                    compétent pour connaître des requêtes invoquant l’inobservation « des stipulations
                    du contrat d’engagement des fonctionnaires » d’une organisation qui a accepté sa
                    compétence « ou des dispositions du statut du personnel » de cette organisation.
                        Compétence ratione personae du TAOIT — Termes des lettres d’engagement
                    et de renouvellement du contrat de Mme Saez García — Cour concluant qu’une
                    relation de travail a été instituée entre le FIDA et Mme Saez García, et que cette
                    dernière était un fonctionnaire du Fonds — FIDA ne s’étant pas opposé à ce que
                    Mme Saez García engage une procédure de concertation et saisisse la commission
                    paritaire de recours — Absence, dans le mémorandum par lequel le président du
                    FIDA a rejeté les recommandations de la commission paritaire, d’élément indi‑
                    quant que Mme Saez García n’était pas fonctionnaire du Fonds — Termes du bul‑
                    letin du président du FIDA constituant une preuve supplémentaire de l’applicabilité
                    aux contrats de durée déterminée de Mme Saez García des dispositions statutaires
                    ou réglementaires visant le personnel du Fonds — Absence d’acceptation de la
                    compétence du TAOIT par le Mécanisme mondial et la conférence des parties

                                                                                                        7




7 CIJ1030.indb 11                                                                                            20/11/13 13:54

                                   jugement nº 2867 de l’oit (avis consultatif)                      14

                    dénuée de pertinence — Statut du directeur général du Mécanisme mondial dénué
                    de pertinence aux fins de la compétence ratione personae du Tribunal — Tribunal
                    compétent ratione personae pour examiner la requête formée par Mme Saez García
                    contre le FIDA.
                       Compétence ratione materiae du TAOIT — Dispositions du manuel de procé‑
                    dures relatives aux ressources humaines — Tribunal compétent pour examiner la
                    décision du directeur général du Mécanisme mondial — Requête formée par
                    Mme Saez García auprès du Tribunal contenant des allégations d’inobservation des
                    « stipulations du contrat d’engagement des fonctionnaires » — Lien entre la requête
                    introduite par Mme Saez García devant le Tribunal et les dispositions statutaires et
                    réglementaires applicables au personnel du FIDA — Tribunal compétent
                    ratione materiae pour examiner la requête formée par Mme Saez García contre le
                    FIDA.
                       Cour concluant que le TAOIT était compétent pour connaître de la requête for‑
                    mée contre le Fonds.
                       Réponse aux questions II à VIII.
                       Cour considérant que sa réponse à la première question couvre également tous
                    les points relatifs à la compétence du Tribunal que le Fonds a soulevés dans les
                    questions II à VIII — Cour dépourvue d’un droit de regard sur le raisonnement du
                    Tribunal ou sur son jugement au fond — FIDA n’ayant pas démontré que le
                    TAOIT avait commis une « faute essentielle dans la procédure » — Questions II
                    à VIII n’appelant pas d’autres réponses de la Cour.
                       Réponse à la question IX.
                       Cour concluant à la validité de la décision rendue par le TAOIT dans son juge‑
                    ment no 2867.



                                                AVIS CONSULTATIF


                    Présents : M. Owada, président ; M. Tomka, vice‑président ; MM. Koroma,
                                Abraham, Keith, Sepúlveda‑Amor, Bennouna, Skotnikov,
                                Cançado Trindade, Yusuf, Greenwood, Mmes Xue, Donoghue,
                                juges ; M. Couvreur, greffier.


                       S’agissant du jugement no 2867 du Tribunal administratif de l’Organisation
                    internationale du Travail sur requête contre le Fonds international de dévelop-
                    pement agricole,
                      La Cour,
                      ainsi composée,
                      donne l’avis consultatif suivant :
                       1. Par lettre en date du 23 avril 2010, parvenue au Greffe le 26 avril 2010, le
                    président du Fonds international de développement agricole (ci‑après dénommé
                    le « FIDA » ou le « Fonds ») a informé la Cour que le conseil d’administration de
                    celui‑ci, agissant dans le cadre de l’article XII de l’annexe au statut du Tribunal
                    administratif de l’Organisation internationale du Travail (ci‑après dénommé le
                    « TAOIT » ou le « Tribunal »), avait résolu de contester la décision rendue par le

                                                                                                      8




7 CIJ1030.indb 13                                                                                          20/11/13 13:54

                                    jugement nº 2867 de l’oit (avis consultatif)                           15

                    Tribunal le 3 février 2010 dans son jugement no 2867 et de soumettre la question
                    de la validité de ce jugement à la Cour. Des copies certifiées conformes des ver-
                    sions française et anglaise de la résolution adoptée par le conseil d’adminis­
                    tration du FIDA à cette fin lors de sa quatre‑vingt‑dix‑neuvième session, le
                    22 avril 2010, étaient jointes à la lettre. La résolution se lit comme suit :
                           « Le Conseil d’administration, à sa quatre‑vingt‑dix‑neuvième session des
                         21 et 22 avril 2010 :
                             Attendu que, dans son jugement no 2867 en date du 3 février 2010, le
                         Tribunal administratif de l’Organisation internationale du Travail (le Tri-
                         bunal) a affirmé sa compétence en relation avec la requête formée par
                         Mme A. T. S. G. contre le Fonds international de développement agricole,
                             Attendu que l’article XII de l’annexe [au] statut du Tribunal administra-
                         tif de l’Organisation internationale du Travail dispose que :
                                 « 1. Au cas où le conseil exécutif d’une organisation internationale
                             ayant fait la déclaration prévue à l’article II, paragraphe 5, du statut du
                             Tribunal conteste une décision du Tribunal affirmant sa compétence ou
                             considère qu’une décision dudit Tribunal est viciée par une faute essen-
                             tielle dans la procédure suivie, la question de la validité de la décision
                             rendue par le Tribunal sera soumise par ledit conseil exécutif, pour avis
                             consultatif, à la Cour internationale de Justice.

                                2. L’avis rendu par la Cour aura force obligatoire. » 1,
                            Attendu que le Conseil d’administration, après examen, souhaite se pré-
                         valoir des dispositions dudit article,
                            Décide de soumettre à la Cour internationale de Justice, pour avis
                         consultatif, les questions juridiques ci‑après :
                         « I. Le Tribunal avait‑il compétence, en vertu de l’article II de son statut,
                              pour examiner la requête dirigée contre le Fonds international de déve-
                              loppement agricole (ci‑après dénommé le « Fonds »), en date du 8 juillet
                              2008, formée par Mme A. T. S. G., une personne physique qui était
                              membre du personnel du Mécanisme mondial de la Convention des
                              Nations Unies sur la lutte contre la désertification dans les pays grave-
                              ment touchés par la sécheresse et/ou la désertification, en particulier en
                              Afrique (ci‑après dénommée la « Convention »), vis‑à‑vis duquel le
                              Fonds joue simplement le rôle d’organisation d’accueil ?
                          II. Etant donné qu’il ressort du dossier que les parties au litige à la base du
                              jugement no 2867 du Tribunal sont convenues que le Fonds et le Méca-

                        1 Note de la Cour : Aux termes du préambule de l’annexe au statut du TAOIT, ledit

                    statut « s’applique intégralement [aux] organisations internationales [ayant fait la décla-
                    ration prévue à l’article II, paragraphe 5, du statut du Tribunal], sous réserve des dispo-
                    sitions … qui, dans les causes intéressant l’une desdites organisations, sont applicables
                    dans les termes [énoncés dans cette annexe] ». En ce qui concerne l’article XII du statut,
                    il convient de noter que seul son paragraphe 1 est ainsi modifié par l’annexe. Son para-
                    graphe 2 n’y est pas énoncé et reste donc applicable sans changement à ces organisations.
                    C’est ainsi que le texte de l’article XII de l’annexe cité par le FIDA comprend deux para-
                    graphes. Dans le présent avis consultatif, lorsque la Cour se référera à l’article XII de
                    l’annexe au statut du TAOIT, il sera entendu que ledit article comprend aussi bien le para-
                    graphe 1 tel que modifié que le paragraphe 2 originel de l’article XII du statut.

                                                                                                             9




7 CIJ1030.indb 15                                                                                                 20/11/13 13:54

                                     jugement nº 2867 de l’oit (avis consultatif)                               16

                              nisme mondial sont des entités juridiques distinctes et que la requérante
                              était membre du personnel du Mécanisme mondial, et en considération
                              de tous les documents, règles et principes pertinents, l’assertion du Tri-
                              bunal, en appui à sa décision affirmant sa compétence, selon laquelle « le
                              Mécanisme mondial doit, à toutes fins administratives, être assimilé aux
                              divers services administratifs du Fonds » et que « la conséquence en est
                              que les décisions administratives prises par le directeur général au sujet
                              du personnel du Mécanisme mondial sont, en droit, des décisions du
                              Fonds », relevait‑elle de sa compétence et/ou constituait‑elle une faute
                              essentielle [dans] la procédure suivie par le Tribunal ?
                         III. L’assertion générale du Tribunal, en appui à sa décision affirmant sa
                              compétence, selon laquelle « les membres du personnel du Mécanisme
                              mondial sont des fonctionnaires du Fonds », relevait‑elle de sa compé-
                              tence et/ou constituait‑elle une faute essentielle [dans] la procédure sui-
                              vie par le Tribunal ?
                          IV. La décision du Tribunal affirmant sa compétence pour examiner l’ar-
                              gument de la requérante selon lequel la décision du directeur général
                              du Mécanisme mondial était entachée d’abus de pouvoir relevait‑elle
                              de sa compétence et/ou constituait‑elle une faute essentielle [dans] la
                              procédure suivie par le Tribunal ?
                           V. La décision du Tribunal affirmant sa compétence pour examiner l’ar-
                              gument de la requérante selon lequel la décision du directeur général
                              de ne pas renouveler le contrat de la requérante constituait une erreur
                              de droit relevait‑elle de sa compétence et/ou constituait‑elle une faute
                              essentielle [dans] la procédure suivie par le Tribunal ?
                          VI. La décision du Tribunal affirmant sa compétence pour interpréter le
                              Mémorandum d’accord entre la Conférence des parties à la Convention
                              des Nations Unies sur la lutte contre la désertification dans les pays
                              gravement touchés par la sécheresse et/ou la désertification, en particu-
                              lier en Afrique, et le FIDA (ci‑après dénommé le Mémorandum), la
                              Convention et l’Accord portant création du FIDA relevait‑elle de sa
                              compétence et/ou constituait‑elle une faute essentielle [dans] la procé-
                              dure suivie par le Tribunal ?
                         VII. La décision du Tribunal affirmant sa compétence pour déterminer que,
                              en s’acquittant d’un rôle d’intermédiaire et de soutien, en application
                              du Mémorandum, le président agissait au nom du FIDA relevait‑elle
                              de sa compétence et/ou constituait‑elle une faute essentielle [dans] la
                              procédure suivie par le Tribunal ?
                        VIII. La décision du Tribunal affirmant sa compétence pour substituer à la
                              décision discrétionnaire du directeur général du Mécanisme mondial sa
                              propre décision relevait‑elle de sa compétence et/ou constituait‑elle une
                              faute essentielle [dans] la procédure suivie par le Tribunal ?
                         IX. La décision rendue par le Tribunal dans son jugement no 2867 est‑elle
                              recevable 2 ? » »
                       2. Le 26 avril 2010, conformément au paragraphe 1 de l’article 66 du Statut,
                    la demande d’avis consultatif a été notifiée à tous les Etats admis à ester devant
                    la Cour.

                       2 Le terme « recevable » est celui utilisé dans la version française de la résolution fournie

                    par le FIDA ; dans le présent avis consultatif, la Cour lui préférera le terme « valide »,
                    conforme à la terminologie retenue à l’article XII de l’annexe au statut du TAOIT.

                                                                                                                 10




7 CIJ1030.indb 17                                                                                                      20/11/13 13:54

                                   jugement nº 2867 de l’oit (avis consultatif)                        17

                       3. Par ordonnance en date du 29 avril 2010, la Cour, conformément au para-
                    graphe 2 de l’article 66 de son Statut, a décidé que le FIDA et ses Etats membres
                    admis à ester devant elle, les Etats parties à la convention des Nations Unies sur
                    la lutte contre la désertification dans les pays gravement touchés par la séche-
                    resse et/ou la désertification, en particulier en Afrique (ci‑après dénommée la
                    « convention sur la désertification »), et admis à ester devant elle, ainsi que les
                    institutions spécialisées des Nations Unies ayant fait une déclaration reconnais-
                    sant la compétence du TAOIT en vertu du paragraphe 5 de l’article II de son
                    statut, étaient susceptibles de fournir des renseignements sur les questions qui lui
                    étaient soumises pour avis consultatif. Par la même ordonnance, la Cour a fixé
                    au 29 octobre 2010 la date d’expiration du délai dans lequel des exposés écrits
                    sur ces questions pourraient lui être présentés, et au 31 janvier 2011 la date d’ex-
                    piration du délai dans lequel les Etats ou organisations qui auraient présenté un
                    exposé écrit pourraient soumettre des observations écrites sur les autres exposés
                    écrits, conformément au paragraphe 4 de l’article 66 de son Statut.
                       La Cour a également décidé que le président du Fonds devrait lui transmettre,
                    dans les mêmes délais, tout exposé de l’opinion que Mme Ana Teresa Saez García,
                    requérante dans la procédure l’opposant au Fonds devant le Tribunal, souhaite-
                    rait porter à la connaissance de la Cour, ainsi que ses observations éventuelles
                    sur les autres exposés écrits.
                       4. Par lettres en date du 3 mai 2010, le greffier, en application du para-
                    graphe 2 de l’article 66 du Statut de la Cour, a notifié aux Etats et organisations
                    sus‑indiqués les décisions de la Cour et leur a fait tenir copie de l’ordonnance.
                       5. Conformément au paragraphe 2 de l’article 65 du Statut, le FIDA a com-
                    muniqué à la Cour un dossier de documents pouvant servir à élucider les ques-
                    tions ; ces documents sont parvenus au Greffe le 2 août 2010. Le dossier a ensuite
                    été publié sur le site Internet de la Cour.
                       6. Dans le délai fixé par la Cour à cette fin, des exposés écrits ont été déposés,
                    selon l’ordre de réception, par le FIDA et par l’Etat plurinational de Bolivie.
                    Dans le même délai, le conseiller juridique du FIDA a transmis un exposé de
                    l’opinion de Mme Saez García. Le 1er novembre 2010, le greffier a communiqué
                    au FIDA l’exposé écrit de l’Etat plurinational de Bolivie en deux exemplaires,
                    dont l’un était destiné à Mme Saez García. Le même jour, il a communiqué à
                    l’Etat plurinational de Bolivie copie de l’exposé écrit du FIDA et de l’exposé de
                    Mme Saez García.

                       7. Par lettre datée du 21 janvier 2011 et reçue au Greffe le même jour, le conseil-
                    ler juridique du FIDA, se référant à des consultations touchant à l’objet même de
                    la procédure devant la Cour qui devaient avoir lieu entre le FIDA et le Bureau de
                    la conférence des parties à la convention (ci‑après dénommée la « conférence des
                    parties » ou la « conférence »), a demandé un report de la date d’expiration du délai
                    pour la présentation des observations écrites, afin que lesdites observations puissent
                    être présentées au nom du Fonds « immédiatement après ces consultations et après
                    la trente‑quatrième session du Conseil d’administration du FIDA … et la première
                    session de la consultation sur la neuvième reconstitution des ressources du
                    Fonds… ». En conséquence, le président de la Cour a, par ordonnance du 24 jan-
                    vier 2011, reporté au 11 mars 2011 la date d’expiration du délai dans lequel des
                    observations écrites pourraient être présentées sur les autres exposés écrits, confor-
                    mément au paragraphe 4 de l’article 66 du Statut, et du délai dans lequel les éven-
                    tuelles observations de Mme Saez García pourraient être présentées à la Cour.
                       8. Dans le délai ainsi prorogé, le conseiller juridique du FIDA a communiqué à
                    la Cour les observations écrites du FIDA et lui a transmis celles de Mme Saez García.

                                                                                                       11




7 CIJ1030.indb 19                                                                                            20/11/13 13:54

                                    jugement nº 2867 de l’oit (avis consultatif)                          18

                    Dans la lettre en date du 9 mars 2011 sous le couvert de laquelle le premier de ces
                    documents était adressé à la Cour, le conseiller juridique a également prié celle‑ci de
                    rendre les exposés écrits et observations écrites accessibles au public, de s’enquérir
                    des vues de la conférence des parties et de bien vouloir tenir une procédure orale.
                        Le 14 mars 2011, le greffier a transmis à l’Etat plurinational de Bolivie copie
                    des observations écrites du FIDA et de Mme Saez García.
                        9. Dans une lettre datée du 24 mars 2011 et adressée au greffier, le conseil de
                    Mme Saez García a indiqué, au sujet des demandes formulées par le conseiller juri-
                    dique du FIDA dans sa lettre susmentionnée en date du 9 mars 2011 (voir para-
                    graphe 8), que sa cliente ne voyait aucune objection à ce que la Cour rende les
                    exposés écrits et les observations écrites accessibles au public, mais qu’elle était oppo-
                    sée aux deux autres demandes formulées par le conseiller juridique dans cette lettre.
                        10. Par lettre en date du 30 mars 2011, le greffier a informé le conseil de
                    Mme Saez García que, dans le cadre d’une procédure de réformation du juge-
                    ment d’un tribunal administratif, il n’était pas loisible au requérant devant un
                    tel tribunal d’adresser directement à la Cour des communications pour examen
                    et que toute communication émanant de Mme Saez García devait être transmise
                    à la Cour par l’intermédiaire du FIDA.
                        11. Par des lettres du greffier en date du 13 avril 2011, le conseiller juridique
                    du FIDA et le conseil de Mme Saez García ont été informés que la Cour, suivant
                    en cela une pratique constante en pareil cas, n’avait pas l’intention de tenir d’au-
                    diences publiques. Dans le courrier adressé au conseiller juridique du FIDA, le
                    greffier, sur les instructions de la Cour, a en outre prié celui‑ci de lui transmettre
                    les documents qui étaient annexés à la requête soumise par Mme Saez García au
                    TAOIT le 8 juillet 2008 ainsi qu’à la réponse du FIDA en date du 12 sep-
                    tembre 2008, mais qui n’avaient pas encore été transmis à la Cour. Le greffier a
                    également demandé au conseiller juridique de faire tenir à la Cour copie du
                    contrat d’engagement du directeur général du Mécanisme mondial de la conven-
                    tion (ci‑après dénommé le « Mécanisme mondial ») pour les années 2005 et 2006.
                        12. Par une autre lettre en date du 13 avril 2011, le greffier, sur les instructions
                    de la Cour, a par ailleurs prié le conseiller juridique du FIDA de faire dûment
                    tenir à la Cour, sans exercer aucune forme de contrôle sur leur contenu, toutes les
                    communications que Mme Saez García pourrait vouloir lui adresser au sujet de la
                    demande d’avis consultatif. Dans sa lettre au conseil de Mme Saez García, men-
                    tionnée au paragraphe précédent, le greffier a rappelé que toute nouvelle commu-
                    nication destinée à la Cour devrait lui être transmise par l’intermédiaire du FIDA.
                        13. Par lettre en date du 6 mai 2011, le conseiller juridique du FIDA a com-
                    muniqué à la Cour une série de documents, affirmant que ceux‑ci, avec ceux
                    déposés par le FIDA le 2 août 2010 (voir paragraphe 5 ci‑dessus), couvraient
                    « l’intégralité de la procédure devant le Tribunal administratif de l’Organisation
                    internationale du Travail ». Le contrat d’engagement du directeur général du
                    Mécanisme mondial pour les années 2005 et 2006, sollicité par la Cour, ne figu-
                    rait pas parmi les documents transmis, le conseiller juridique ayant indiqué dans
                    sa lettre que, en tant qu’organisation d’accueil du Mécanisme mondial, le FIDA
                    n’était pas autorisé à communiquer un tel document, et que, quand bien même
                    il en aurait le pouvoir, il ne pourrait le divulguer sans l’accord de l’intéressé.

                      14. Par lettre du 28 juin 2011, le greffier a indiqué au conseiller juridique du
                    FIDA que, après examen du dossier relatif à la procédure engagée devant le
                    Tribunal, tel que soumis à la Cour, il était apparu que vingt‑quatre documents

                                                                                                           12




7 CIJ1030.indb 21                                                                                                20/11/13 13:54

                                   jugement nº 2867 de l’oit (avis consultatif)                      19

                    manquaient encore. Sous le couvert d’une lettre en date du 7 juillet 2011, le
                    conseiller juridique du FIDA a fait tenir à la Cour ces vingt‑quatre documents.
                        15. Par lettre en date du 20 juillet 2011, le greffier a informé le conseiller
                    ­juridique du FIDA que la Cour, en application des pouvoirs que lui confère
                     l’article 49 de son Statut, requérait la production par le FIDA d’une copie du
                     contrat d’engagement, pour les années 2005 et 2006, du directeur général du
                     Mécanisme mondial. Sous le couvert d’une lettre en date du 29 juillet 2011, le
                     conseiller juridique du FIDA a fourni à la Cour ledit contrat d’engagement,
                     ainsi que les contrats ultérieurs du directeur général, accompagnés d’une lettre
                     de l’intéressé autorisant la communication de ces contrats aux fins des travaux
                     de la Cour. Dans la même lettre, le conseiller juridique priait la Cour d’autoriser
                     le FIDA à présenter des observations et des documents supplémentaires à la
                     Cour en relation avec lesdits contrats.
                        16. Par lettre en date du 21 juillet 2011, le greffier, sur les instructions du
                     président, a transmis au conseiller juridique du FIDA une question adressée par
                     un membre de la Cour au Fonds et, par son entremise, à Mme Saez García. Par
                    lettres en date du 26 août 2011, le conseiller juridique a communiqué à la Cour
                    la réponse du Fonds à cette question, transmis celle de Mme Saez García et
                    renouvelé la demande du Fonds tendant à la tenue d’une procédure orale en
                    l’affaire. Sous le couvert d’une lettre également datée du 26 août 2011, le conseil-
                     ler juridique du FIDA a fait tenir à la Cour copie du jugement no 3003 du
                     TAOIT, rendu le 6 juillet 2011, par lequel celui‑ci rejetait la requête du FIDA
                     visant à ce qu’il soit sursis à l’exécution du jugement no 2867 en attendant le
                     prononcé de l’avis consultatif de la Cour.
                        17. Par lettre en date du 1er septembre 2011, le conseiller juridique du FIDA
                     a prié la Cour d’autoriser le Fonds à produire des documents supplémentaires.
                        18. Par lettre en date du 23 septembre 2011, le greffier a informé le conseiller
                     juridique du FIDA que, s’agissant des demandes présentées au nom du Fonds
                     dans sa lettre du 9 mars 2011 accompagnant les observations écrites de celui‑ci
                     (voir paragraphe 8 ci‑dessus), ainsi que dans ses lettres du 29 juillet 2011 (voir
                     paragraphe 15 ci‑dessus), du 26 août 2011 (voir paragraphe 16 ci‑dessus) et du
                     1er septembre 2011 (voir paragraphe 17 ci‑dessus), la Cour avait confirmé une
                     nouvelle fois qu’aucune procédure orale n’aurait lieu, qu’elle avait décidé de ne
                     pas autoriser le FIDA à lui présenter des observations ou documents supplé-
                     mentaires, et qu’elle avait en outre décidé de rendre les exposés écrits et obser-
                     vations écrites, y compris les documents annexés, accessibles au public avec effet
                     immédiat. En conséquence, sous le couvert de lettres en date du 28 sep-
                     tembre 2011, des copies électroniques (sur CD‑ROM) desdits documents ont été
                     communiquées à l’ensemble des Etats et des organisations internationales que la
                     Cour avait jugés susceptibles de fournir des renseignements sur les questions qui
                     lui étaient soumises. Les exposés écrits et observations écrites (sans leurs
                     annexes) ont également été publiés sur le site Internet de la Cour.

                                                              *
                                                          *       *


                                            I. La compétence de la Cour

                       19. Dans la résolution par laquelle il a demandé le présent avis consul-
                    tatif, le conseil d’administration du FIDA, citant l’article XII de l’annexe

                                                                                                     13




7 CIJ1030.indb 23                                                                                          20/11/13 13:54

                                 jugement nº 2867 de l’oit (avis consultatif)                 20

                    au statut du TAOIT, déclare qu’il « souhaite se prévaloir des dispositions
                    dudit article ». Cet article est ainsi libellé :
                           « 1. Au cas où le conseil exécutif d’une organisation internationale
                        ayant fait la déclaration prévue à l’article II, paragraphe 5, du statut
                        du Tribunal conteste une décision du Tribunal affirmant sa compé-
                        tence ou considère qu’une décision dudit Tribunal est viciée par une
                        faute essentielle dans la procédure suivie, la question de la validité de
                        la décision rendue par le Tribunal sera soumise par ledit conseil exé-
                        cutif, pour avis consultatif, à la Cour internationale de Justice.

                           2. L’avis rendu par la Cour aura force obligatoire. »
                       20. Il convient de rappeler que, par lettre en date du 4 octobre 1988, le
                    président du FIDA a informé le directeur général de l’Organisation inter-
                    nationale du Travail (ci‑après dénommée l’« OIT ») que le conseil d’admi-
                    nistration du FIDA avait fait la déclaration requise au paragraphe 5 de
                    l’article II du statut du Tribunal pour reconnaître la compétence de ce
                    dernier. Le conseil d’administration du Bureau international du Travail
                    (le Bureau constitue le secrétariat de l’OIT) a approuvé la déclaration le
                    18 novembre 1988, et l’acceptation de la compétence du Tribunal par le
                    Fonds a pris effet le 1er janvier 1989.
                       21. La Cour examinera tout d’abord la question de savoir si elle a
                    compétence pour répondre à la demande. S’il est vrai que cette compé-
                    tence n’a pas été contestée, la Cour note que, de l’avis de Mme Saez García,
                    certaines des questions posées par le FIDA dans cette demande n’entrent
                    pas dans les prévisions de l’article XII de l’annexe au statut du TAOIT.
                    La Cour relève que le pouvoir du conseil d’administration de demander
                    un avis consultatif et la compétence de la Cour pour donner un tel avis
                    sont fondés sur la Charte des Nations Unies et sur son propre Statut, et
                    non simplement sur l’article XII de l’annexe au statut du TAOIT. Aux
                    termes du paragraphe 1 de l’article 65 de son Statut,
                        « [l]a Cour peut donner un avis consultatif sur toute question juri-
                        dique, à la demande de tout organe ou institution qui aura été auto-
                        risé par la Charte des Nations Unies ou conformément à ses
                        dispositions à demander cet avis ».
                    Le paragraphe 1 de l’article 96 de la Charte autorise l’Assemblée générale
                    et le Conseil de sécurité à demander un avis consultatif sur « toute ques-
                    tion juridique » ; en outre, en vertu du paragraphe 2 de l’article 96,
                        « [t]ous autres organes de l’Organisation et institutions spécialisées
                        qui peuvent, à un moment quelconque, recevoir de l’Assemblée géné-
                        rale une autorisation à cet effet ont également le droit de demander à
                        la Cour des avis consultatifs sur des questions juridiques qui se pose-
                        raient dans le cadre de leur activité ».
                      22. En d’autres termes, l’Assemblée générale se voit confier le rôle de
                    gardienne de l’accès à la Cour. Ce n’est que dans le cadre de son autorisa-

                                                                                              14




7 CIJ1030.indb 25                                                                                   20/11/13 13:54

                                  jugement nº 2867 de l’oit (avis consultatif)                 21

                    tion, accordée en vertu du paragraphe 2 de l’article 96, que des organes
                    autres qu’elle‑même ou le Conseil de sécurité peuvent demander un tel
                    avis, ainsi que la Cour l’a déjà relevé dans son avis consultatif du
                    23 octobre 1956 (voir Jugements du Tribunal administratif de l’OIT sur
                    requêtes contre l’Unesco, avis consultatif (ci‑après dénommé l’« avis consul-
                    tatif de 1956 »), C.I.J. Recueil 1956, p. 83‑84 ; voir aussi Demande de réfor‑
                    mation du jugement no 273 du Tribunal administratif des Nations Unies, avis
                    consultatif, C.I.J. Recueil 1982, p. 333‑334, par. 21).
                       23. Par sa résolution 32/107 du 15 décembre 1977, l’Assemblée géné-
                    rale a approuvé l’accord régissant les relations entre l’Organisation des
                    Nations Unies et le Fonds international de développement agricole
                    (ci‑après dénommé l’« accord régissant les relations entre l’ONU et le
                    FIDA »). Aux termes de l’article premier de cet accord, l’Organisation des
                    Nations Unies reconnaissait au Fonds la qualité d’institution spécialisée
                    conformément aux articles 57 et 63 de la Charte et à l’article 8 de l’accord
                    du 13 juin 1976 portant création du FIDA (ci‑après dénommé l’« accord
                    portant création du FIDA »). Au paragraphe 2 de l’article XIII de l’ac-
                    cord régissant les relations entre l’ONU et le FIDA, l’Assemblée générale
                    autorise le Fonds à demander des avis consultatifs :
                           « L’Assemblée générale des Nations Unies autorise le Fonds à
                        demander des avis consultatifs à la Cour internationale de Justice sur
                        les questions juridiques qui se poseraient dans le cadre de l’activité
                        du Fonds, à l’exception de celles concernant les relations réciproques
                        entre le Fonds et l’Organisation des Nations Unies ou d’autres insti-
                        tutions spécialisées. Ces demandes peuvent être adressées à la Cour
                        par le Conseil des gouverneurs du Fonds ou par son Conseil d’admi-
                        nistration agissant en vertu d’une délégation d’autorité du Conseil
                        des gouverneurs. Le Fonds informe le Conseil économique et social
                        de toute demande de ce genre qu’il adresse à la Cour. »
                    L’accord régissant les relations entre l’ONU et le FIDA est entré en
                    vigueur le 15 décembre 1977, date de son approbation par l’Assemblée
                    générale. La Cour note que le dossier dont elle est saisie ne contient pas
                    de communication du Fonds informant le Conseil économique et social
                    de sa demande d’avis consultatif.
                       24. Le jour suivant, le 16 décembre 1977, le conseil des gouverneurs du
                    Fonds, exerçant le pouvoir que lui confère l’alinéa c) de la section 2 de
                    l’article 6 de l’accord portant création du FIDA, a adopté sa résolu-
                    tion 77/2 « [a]utoris[ant] le conseil d’administration à exercer tous [s]es
                    pouvoirs », à l’exception de certains pouvoirs spécifiquement mentionnés
                    et de ceux qui lui étaient réservés par l’accord. Cette délégation de pou-
                    voirs a été modifiée par la résolution 86/XVIII du conseil des gouverneurs
                    en date du 26 janvier 1995, qui a pris effet le 20 février 1997. Le pouvoir
                    de demander des avis consultatifs n’en a pas été exclu. La délégation de ce
                    pouvoir au conseil d’administration ne soulève aucune difficulté.
                       25. Ainsi qu’il a déjà été indiqué (voir paragraphe 19), le conseil d’ad-
                    ministration du FIDA, dans la résolution par laquelle il demande le pré-

                                                                                               15




7 CIJ1030.indb 27                                                                                    20/11/13 13:54

                                  jugement nº 2867 de l’oit (avis consultatif)                    22

                    sent avis consultatif, entend se prévaloir des dispositions de l’article XII
                    de l’annexe au statut du TAOIT. Bien que la résolution ne renvoie pas
                    également à l’autorisation de l’Assemblée générale visée au paragraphe 2
                    de l’article 96 de la Charte, cette autorisation, comme la Cour l’a déjà
                    relevé, constitue un préalable indispensable à toute demande d’avis. La
                    Cour saisit cette occasion pour souligner que l’OIT, lorsqu’elle a adopté
                    le statut du Tribunal, ne pouvait pas accorder à ses organes, ou à d’autres
                    institutions, le pouvoir de contester les décisions dudit Tribunal par le
                    biais d’une demande d’avis consultatif.
                       26. Le paragraphe 2 de l’article 96 de la Charte, le paragraphe 1 de l’ar-
                    ticle 65 du Statut de la Cour et l’autorisation accordée au Fonds par le para-
                    graphe 2 de l’article XIII de l’accord régissant les relations entre l’ONU et le
                    FIDA énoncent certaines exigences qui doivent être satisfaites pour qu’un
                    avis puisse être demandé. Au regard de ces exigences, le fait que le Fonds
                    demande la réformation d’un jugement concernant son statut d’organisation
                    d’accueil du Mécanisme mondial et le point de savoir s’il était l’employeur
                    de Mme Saez García soulèvent effectivement certaines « questions juri-
                    diques » qui « se pose[nt] dans le cadre de l’activité du Fonds ». L’autorisa-
                    tion accordée au Fonds par le paragraphe 2 de l’article XIII de l’accord
                    exclut les « questions … concernant les relations réciproques entre le Fonds
                    et l’Organisation des Nations Unies ou d’autres institutions spécialisées ».
                    Cette exclusion, qui figure dans toutes les autorisations données par l’As-
                    semblée générale à des institutions spécialisées, reflète le rôle de coordination
                    dévolu au Conseil économique et social en vertu du chapitre X de la Charte
                    — rôle dont l’Assemblée générale a fait expressément état lorsqu’elle a auto-
                    risé ledit Conseil à demander des avis consultatifs (résolution 89 I) du
                    11 décembre 1946). Mais elle n’empêche pas la Cour d’examiner les relations
                    du Fonds avec le Mécanisme mondial ou la conférence des parties, qui ne
                    sont pas des institutions spécialisées, dans la mesure où ces relations sont
                    pertinentes au regard des questions soumises à la Cour par le FIDA.
                       27. En conséquence, la Cour conclut, compte tenu des dispositions
                    pertinentes de la Charte, du Statut de la Cour et de l’autorisation accor-
                    dée dans le cadre de l’accord régissant les relations entre l’ONU et le
                    FIDA, que le Fonds a le pouvoir de soumettre, pour avis consultatif, la
                    question de la validité de la décision rendue par le TAOIT dans son juge-
                    ment no 2867 et qu’elle a compétence pour examiner la demande d’avis.
                    L’étendue de cette compétence est toutefois subordonnée à l’effet de l’ar-
                    ticle XII de l’annexe au statut du TAOIT dans la présente procédure,
                    question que la Cour va maintenant examiner.

                                                         *   *

                                  II. L’étendue de la compétence de la Cour

                      28. En vertu du paragraphe 1 de l’article VI du statut du TAOIT, le
                    jugement rendu par le Tribunal sur la requête d’un fonctionnaire est défi-

                                                                                                  16




7 CIJ1030.indb 29                                                                                       20/11/13 13:54

                                 jugement nº 2867 de l’oit (avis consultatif)                23

                    nitif et sans appel. Cependant, les paragraphes premiers de l’article XII
                    dudit statut et de l’article XII de son annexe autorisent respectivement
                    l’OIT et les organisations internationales ayant fait la déclaration d’ac-
                    ceptation de la compétence du TAOIT à contester le jugement du Tribu-
                    nal selon les modalités prévues dans leurs dispositions. Aux termes du
                    paragraphe 2 de ces articles, l’avis rendu par la Cour en vertu de ces dis-
                    positions a « force obligatoire ». Comme la Cour l’a déclaré dans l’avis
                    consultatif de 1956, cette conséquence dépasse la portée attachée par la
                    Charte et le Statut de la Cour à un avis consultatif. Elle n’affecte pas le
                    mode de fonctionnement de la Cour, qui reste fixé par son Statut et son
                    Règlement (C.I.J. Recueil 1956, p. 84 ; voir également Différend relatif à
                    l’immunité de juridiction d’un rapporteur spécial de la Commission des
                    droits de l’homme, avis consultatif, C.I.J. Recueil 1999 (I), p. 76‑77,
                    par. 24‑25).
                       29. La Cour ne peut faire droit à une demande de réformation de juge-
                    ment du TAOIT, qui lui a été adressée en vertu de l’article XII de l’an-
                    nexe au statut du TAOIT par une institution spécialisée autorisée à le
                    faire, que pour deux motifs : soit parce que le Tribunal a affirmé à tort sa
                    compétence, soit parce que sa décision a été viciée par une faute essen-
                    tielle dans la procédure suivie. Dans l’avis consultatif de 1956, la Cour a
                    mis l’accent sur les limites du premier de ces motifs :
                           « Le fait que le Tribunal aurait bien ou mal jugé au fond, qu’il
                        aurait bien ou mal interprété et appliqué le droit pour juger au fond
                        n’affecte pas sa compétence. Celle‑ci doit être appréciée en recher-
                        chant si la requête était de celles dont l’examen au fond relève de la
                        connaissance du Tribunal administratif selon les dispositions gouver-
                        nant la compétence de celui‑ci. Cette distinction entre la compétence
                        et le fond est très importante dans le régime juridique du Tribunal
                        administratif. Les erreurs que le Tribunal administratif peut être
                        amené à commettre au sujet de sa compétence sont susceptibles
                        d’être redressées par la Cour sur demande d’avis émanant du Conseil
                        exécutif. Les erreurs de fait ou de droit que commettrait le Tribunal
                        administratif dans ses jugements sur le fond ne peuvent pas donner
                        lieu à une telle procédure : à ses jugements sur le fond s’applique
                        purement et simplement la disposition de l’article VI du statut du
                        Tribunal portant que les jugements de celui‑ci sont « définitifs et sans
                        appel ». » (C.I.J. Recueil 1956, p. 87.)

                    Dans la suite dudit avis, la Cour a indiqué que la procédure de réforma-
                    tion ne constituait pas un appel quant au fond du jugement et qu’elle ne
                    pouvait être transformée en une procédure contre la façon dont la compé-
                    tence avait été exercée ou contre le fond de la décision (ibid., p. 98‑99).

                      30. Le second motif de contestation — une faute essentielle dans la
                    procédure suivie — concerne la procédure et non le fond du jugement.
                    Invitée à réformer un jugement du Tribunal administratif des Nations

                                                                                             17




7 CIJ1030.indb 31                                                                                  20/11/13 13:54

                                  jugement nº 2867 de l’oit (avis consultatif)                   24

                    Unies (ci‑après dénommé le « TANU ») en 1973 au motif, entre autres,
                    qu’avait été commise « une erreur essentielle dans la procédure qui a[vait]
                    provoqué un mal‑jugé », la Cour a déclaré ce qui suit :

                         « dans les affaires dont connaît le Tribunal administratif, l’idée de
                         base est qu’un fonctionnaire a le droit fondamental d’exposer sa
                         cause, soit oralement soit par écrit, et d’être assuré que le Tribunal
                         l’étudiera avant de statuer sur ses droits. Une erreur procédurale est
                         essentielle et constitue « un mal‑jugé » si elle aboutit à violer le droit
                         du fonctionnaire à être impartialement entendu … et, en ce sens,
                         empêche que justice lui soit faite. En présentant les choses ainsi, on
                         ne résout pas complètement le problème que pose la définition pré-
                         cise des erreurs procédurales visées à l’article 11, mais certains élé-
                         ments du droit d’être impartialement entendu sont cependant bien
                         connus et fournissent d’utiles critères pour déterminer les cas d’er-
                         reurs procédurales essentielles ayant provoqué un mal‑jugé : on peut
                         citer, par exemple, le droit d’avoir accès à un tribunal indépendant et
                         impartial établi par la loi ; le droit d’obtenir une décision de justice
                         dans un délai raisonnable ; le droit d’avoir, dans des conditions rai-
                         sonnables, la faculté de présenter sa cause au tribunal et de commen-
                         ter les thèses de l’adversaire ; le droit à l’égalité avec celui‑ci dans la
                         procédure ; et le droit d’obtenir une décision motivée. » (Demande de
                         réformation du jugement no 158 du Tribunal administratif des Nations
                         Unies, avis consultatif, C.I.J. Recueil 1973, p. 209, par. 92.)
                       31. La Cour observera à ce stade que les motifs de contestation liés à la
                    procédure prévus dans les deux statuts sont formulés en des termes diffé-
                    rents. La disposition du statut du TAOIT vise une décision « viciée par une
                    faute essentielle dans la procédure suivie » par le Tribunal, tandis que celle
                    du statut du TANU requérait l’existence d’« une erreur essentielle dans la
                    procédure qui a provoqué un mal‑jugé ». Cette différence dans le libellé ne
                    modifie cependant pas « la portée de ce motif de contestation » (ibid., p. 209,
                    par. 91). La Cour reviendra sur ce motif, qui est invoqué dans les ques-
                    tions II à VIII, dans la suite du présent avis (voir paragraphe 98 ci‑après).
                       32. Ayant conclu qu’elle avait compétence pour répondre à la demande
                    d’avis consultatif, et ayant rappelé à titre préliminaire les limites du pouvoir
                    de réformation que lui confère l’article XII de l’annexe au statut du TAOIT,
                    la Cour va à présent rechercher si, dans l’exercice de son pouvoir discré-
                    tionnaire, elle aurait des raisons de refuser de donner suite à cette demande.

                                                         *   *

                                  III. Le pouvoir discrétionnaire de la Cour

                      33. L’article 65 du Statut indique clairement que la Cour a le pouvoir
                    discrétionnaire de répondre ou non à une demande d’avis consultatif :

                                                                                                 18




7 CIJ1030.indb 33                                                                                      20/11/13 13:54

                                  jugement nº 2867 de l’oit (avis consultatif)                  25

                    « La Cour peut donner un avis consultatif sur toute question juridique… »
                    Ce pouvoir discrétionnaire existe pour de bonnes raisons. Lorsqu’elle
                    l’exerce, la Cour doit tenir compte de sa double qualité d’organe principal
                    de l’Organisation des Nations Unies et d’instance judiciaire. Dès les pre-
                    mières années de son existence, elle a déclaré que l’exercice de sa compé-
                    tence consultative constituait sa participation à l’action de l’Organisation
                    et que, en principe, une demande ne devait pas être refusée (Interprétation
                    des traités de paix conclus avec la Bulgarie, la Hongrie et la Roumanie,
                    première phase, avis consultatif, C.I.J. Recueil 1950, p. 71‑72). Cette ten-
                    dance manifeste à vouloir répondre aux demandes d’avis ressort égale-
                    ment d’une déclaration qu’elle a faite quelques années plus tard, dans le
                    seul autre cas où un jugement du TAOIT fut contesté devant elle, selon
                    laquelle des « raisons décisives » devaient exister pour justifier un refus
                    (avis consultatif, C.I.J. Recueil 1956, p. 86).
                       34. La Cour et sa devancière ont souligné que, en exerçant leur compé-
                    tence consultative, elles devaient préserver leur intégrité en tant qu’ins-
                    tances judiciaires. Ainsi, dès 1923, la Cour permanente de Justice inter­
                    nationale, reconnaissant qu’il lui était loisible de rejeter une demande d’avis
                    ­consultatif, a formulé une importante déclaration de principe :
                           « La Cour, étant une Cour de Justice, ne peut pas se départir des
                         règles essentielles qui dirigent son activité de tribunal, même lors-
                         qu’elle donne des avis consultatifs. » (Statut de la Carélie orientale,
                         avis consultatif, 1923, C.P.J.I. série B no 5, p. 29 ; pour la dernière
                         déclaration en date sur ce point, voir Conformité au droit internatio‑
                         nal de la déclaration unilatérale d’indépendance relative au Kosovo,
                         avis consultatif, C.I.J. Recueil 2010 (II), p. 415‑416, par. 29, et les
                         sources invoquées dans cet avis.)
                       35. Dans le contexte particulier des quatre demandes de réformation
                    de jugements du TANU et du TAOIT soumises à la Cour (avis consulta-
                    tif de 1956 ; Demande de réformation du jugement no 158 du Tribunal admi‑
                    nistratif des Nations Unies, avis consultatif, C.I.J. Recueil 1973, p. 166 ;
                    Demande de réformation du jugement no 273 du Tribunal administratif des
                    Nations Unies, avis consultatif, C.I.J. Recueil 1982, p. 325 ; Demande de
                    réformation du jugement no 333 du Tribunal administratif des Nations
                    Unies, avis consultatif, C.I.J. Recueil 1987, p. 18), certaines préoccupa-
                    tions ont été exprimées au sujet d’un élément primordial de la bonne
                    administration de la justice : le principe de l’égalité devant la Cour entre
                    l’organisation, d’une part, et le fonctionnaire, de l’autre.
                       36. L’article XII du statut du TAOIT et de son annexe, qui prévoit la
                    possibilité de réformation des jugements du Tribunal, soulève deux ques-
                    tions sur lesquelles la Cour s’est penchée dans son avis consultatif de 1956 :
                    l’inégalité d’accès à la Cour et les inégalités dans la procédure devant
                    celle‑ci. La première tient au fait que seule l’institution employant le fonc-
                    tionnaire a accès à la Cour. En revanche, les dispositions conférant à la
                    Cour le pouvoir de réformer les jugements du TANU, en vigueur entre
                    1955 et 1995, donnaient aux fonctionnaires, ainsi qu’aux institutions qui

                                                                                                19




7 CIJ1030.indb 35                                                                                     20/11/13 13:54

                                  jugement nº 2867 de l’oit (avis consultatif)                 26

                    les employaient et aux Etats Membres de l’Organisation des Nations Unies,
                    accès à la procédure qui pouvait aboutir à l’introduction d’une demande
                    de réformation devant la Cour. Au moment de l’élaboration de cette pro-
                    cédure, le Secrétaire général a reconnu comme un principe fondamental
                    que le fonctionnaire devait avoir le droit d’engager la procédure de réfor-
                    mation et d’y participer. En outre, le fonctionnaire devait pouvoir parti-
                    ciper sur un pied d’égalité à toute procédure de réformation, qui devait
                    être garante d’une égalité véritable (Nations Unies, document A/2909 du
                    10 juin 1955, par. 13 et 17).
                       37. Dans son avis consultatif de 1956, la Cour a déclaré ce qui suit au
                    sujet de l’égalité d’accès :
                           « Selon une pratique généralement acceptée, les voies de recours
                        contre un jugement sont ouvertes également à l’une et à l’autre par-
                        ties. Chacune de celles‑ci dispose de facultés égales pour la présenta-
                        tion de ses moyens devant le juge appelé à en connaître… Or la voie
                        consultative ici instituée comporte une certaine inégalité entre
                        l’Unesco et les fonctionnaires tant à son point de départ que dans sa
                        mise en œuvre… [L]e Conseil exécutif a exercé un droit qui est à la
                        disposition de lui seul. Les fonctionnaires ne disposent d’aucun droit
                        semblable à l’égard des jugements du Tribunal administratif… L’iné-
                        galité ainsi constatée n’est pas, en réalité, une inégalité devant la
                        Cour. Elle est antérieure à l’examen de la question par la Cour. Elle
                        n’affecte pas la manière dont la Cour procède à cet examen. Au sur-
                        plus, en l’espèce, cette inégalité reste quelque peu théorique parce
                        que les fonctionnaires ont eu gain de cause devant le Tribunal admi-
                        nistratif et qu’en conséquence ils ne sauraient avoir de griefs à for-
                        muler. » (C.I.J. Recueil 1956, p. 85.)

                       38. Après avoir recherché s’il existait une inégalité devant elle, la Cour
                    a conclu que ne pas répondre à la demande d’avis consultatif « compro-
                    mettrait le fonctionnement du régime établi par le statut du Tribunal
                    administratif en vue de la protection juridictionnelle des fonctionnaires »
                    (ibid., p. 86). La Cour, revenant sur cette question cinquante ans plus tard,
                    a deux observations à formuler, l’une d’ordre spécifique, au sujet de l’uti-
                    lisation concrète qui a été faite de la procédure de réformation dans le cas
                    des deux tribunaux — celui des Nations Unies et celui de l’OIT —, et
                    l’autre d’ordre général, qui concerne l’évolution de la notion d’égalité
                    devant les cours et tribunaux pendant cette période. S’agissant de la pro-
                    cédure de réformation, l’élément central dans la protection juridictionnelle
                    des fonctionnaires a été l’octroi du droit de contester les décisions prises à
                    leur encontre par leur employeur devant un organe judiciaire indépendant
                    qui applique des procédures régulières. En outre, la réformation de juge-
                    ments n’a été sollicitée que dans un très petit nombre de cas ; et, lorsque
                    l’Assemblée générale a décidé en 1995 de supprimer la disposition donnant
                    à la Cour le pouvoir de réformer les décisions du TANU, elle a noté que
                    la procédure en vigueur depuis 1955 ne s’était « pas révélée constituer un

                                                                                               20




7 CIJ1030.indb 37                                                                                    20/11/13 13:54

                                  jugement nº 2867 de l’oit (avis consultatif)                  27

                    élément constructif ou utile dans le règlement des différends entre les fonc-
                    tionnaires et l’Organisation » (résolution 50/54 du 11 décembre 1995, pré-
                    ambule). La Cour relève également que, de 1995 à 2009, le système des
                    Nations Unies ne prévoyait aucune possibilité de réformation des juge-
                    ments du TANU ni aucune procédure d’appel.
                       39. S’agissant de la question d’ordre général relative à la notion d’éga-
                    lité, l’évolution du principe de l’égalité d’accès aux cours et tribunaux
                    depuis 1946 — date à laquelle la procédure de réformation fut établie —
                    est illustrée par les différences importantes existant entre les deux Observa-
                    tions générales que le Comité des droits de l’homme a formulées sur le
                    paragraphe 1 de l’article 14 du Pacte international relatif aux droits civils
                    et politiques de 1966. Aux termes de cette disposition, « [t]ous sont égaux
                    devant les tribunaux et les cours de justice ». La première Observation
                    générale, adoptée en 1984, sept ans seulement après l’entrée en vigueur du
                    Pacte, se bornait à reprendre les termes de la disposition considérée et à
                    exhorter les Etats à mieux rendre compte des mesures prises pour assurer
                    l’égalité dans leur système judiciaire, notamment pour ce qui était de l’ac-
                    cès aux tribunaux (Comité des droits de l’homme, Observation générale
                    no 13 : article 14 (Administration de la justice), par. 2‑3). Dans son Obser-
                    vation de 2007, le Comité, fort de trente années d’expérience dans l’appli-
                    cation de l’article 14 susmentionné, s’intéresse de très près à la question de
                    l’égalité devant les cours et tribunaux internes. Selon le Comité, le droit à
                    l’égalité garantit l’égalité d’accès et l’égalité des armes. En matière non
                    pénale, le droit à l’égalité d’accès n’implique pas le droit de faire appel,
                    mais, lorsque des droits procéduraux sont accordés, ils doivent l’être éga-
                    lement à toutes les parties, sauf si des motifs objectifs et raisonnables jus-
                    tifient une distinction (Comité des droits de l’homme, Observation générale
                    no 32 : droit à l’égalité devant les tribunaux et les cours de justice et à un
                    procès équitable, par. 8-9, 12 et 13). Dans le cas du TAOIT, la Cour ne voit
                    rien qui justifie une possibilité de réformation des décisions du Tribunal
                    qui avantagerait l’employeur au détriment du fonctionnaire.
                       40. Le Fonds et Mme Saez García ont répondu à une question posée par
                    un membre de la Cour (voir paragraphe 16 ci‑dessus) quant à l’incidence
                    que pourrait avoir eue l’évolution de la notion d’égalité des parties devant
                    les cours et les tribunaux depuis 1946. Dans sa réponse, Mme Saez García
                    appelle l’attention sur les garanties s’y rapportant qui ont été inscrites dans
                    certains instruments internationaux et régionaux au cours des soixante‑cinq
                    dernières années ainsi que sur la manière dont ces garanties ont été déve-
                    loppées par des juridictions internationales et nationales. Elle indique en
                    quoi, selon elle, la présente procédure illustre la contradiction entre la pro-
                    cédure prévue à l’article XII de l’annexe au statut du TAOIT et une
                    conception plus moderne de l’égalité des armes. Elle oppose, d’une part, la
                    demande que le Fonds a adressée au Tribunal pour que celui‑ci sursoie à
                    l’exécution de son jugement, demande qui fut rejetée au motif que le Tri-
                    bunal ne possédait pas un tel pouvoir (voir paragraphe 16 ci‑dessus), et,
                    d’autre part, le pouvoir conféré au Tribunal d’appel des Nations Unies
                    récemment établi d’ordonner des mesures conservatoires au bénéfice de

                                                                                                21




7 CIJ1030.indb 39                                                                                     20/11/13 13:54

                                  jugement nº 2867 de l’oit (avis consultatif)                 28

                    l’une ou l’autre partie. L’absence d’un tel pouvoir constitue, à ses yeux,
                    une raison décisive pour que la Cour refuse d’exercer sa compétence
                    consultative en matière d’examen des jugements du TAOIT. Mme Saez
                    García fait également référence aux problèmes qui, selon elle, se posent en
                    matière d’égalité des parties dans le cadre de la présente procédure devant
                    la Cour, sur lesquels celle‑ci reviendra dans la suite de cet avis (voir para-
                    graphes 45‑46). Elle conclut, à la lumière de l’évolution de l’exigence
                    d’égalité dans l’administration de la justice et de l’abolition de la procé-
                    dure de réformation des jugements du TANU, que « les nombreux vices
                    que la Cour a relevés dans la procédure de recours constituent une raison
                    décisive pour rejeter la demande d’avis consultatif ».
                       41. Dans sa réponse, le FIDA, pour sa part, souligne tout d’abord que
                    l’article XII de l’annexe au statut du TAOIT a pour « seule fonction »,
                    lorsqu’une institution spécialisée en invoque les dispositions, de livrer une
                    interprétation de l’accord conclu entre l’OIT et cette institution spéciali-
                    sée ; les questions soumises à la Cour, soutient‑il, « traitent exclusivement
                    de l’application et de l’interprétation de l’accord conclu entre l’OIT et le
                    FIDA dans le contexte de l’article XII ». Les personnes physiques, indique
                    le Fonds, sont exclues de la relation institutionnelle qui fait l’objet des
                    procédures prévues à l’article XII. Le Fonds conclut ce volet de sa réponse
                    dans les termes suivants :
                           « Le Fonds fait respectueusement valoir que, étant donné que la
                        requérante, dans le jugement no 2867 rendu par le TAOIT, n’est pas
                        partie à l’accord entre l’OIT et le Fonds qui reconnaît la compétence
                        du TAOIT, ce serait une erreur que de considérer que l’incapacité
                        d’un tiers à invoquer l’article 96, paragraphe 2, de la Charte des
                        Nations Unies pour appliquer l’article XII du statut du TAOIT
                        constitue une violation du principe d’égalité des parties dans des pro-
                        cédures judiciaires. Par voie de conséquence, il ne serait guère appro-
                        prié pour la Cour de refuser d’exécuter la fonction prévue par
                        l’article 96, paragraphe 2, de la Charte des Nations Unies pour [tenir]
                        compte d’un tiers étranger au rapport qui forme le sujet même de la
                        procédure dont est saisie la Cour. »
                    Et le Fonds d’ajouter que
                        « la requête pour avis consultatif … relève non pas d’un différend
                        entre le Fonds et Mme Saez García, mais plutôt du rapport entre le
                        Fonds et l’OIT en ce qui concerne le TAOIT, organe subsidiaire de
                        l’OIT ».
                       42. De l’avis de la Cour, cet argument se heurte à deux obstacles insur-
                    montables. Premièrement, le véritable différend ayant donné lieu à la pré-
                    sente demande d’avis consultatif est celui qui a opposé Mme Saez García
                    et le Fonds. Celle‑ci a contesté devant le Tribunal une décision attribuée
                    au Fonds et a obtenu gain de cause. Le Fonds s’est ensuite prévalu de la
                    procédure prévue dans le statut du TAOIT, fondée sur l’autorisation
                    accordée par l’Assemblée générale en vertu du paragraphe 2 de l’article 96

                                                                                               22




7 CIJ1030.indb 41                                                                                    20/11/13 13:54

                                  jugement nº 2867 de l’oit (avis consultatif)                     29

                    de la Charte, pour contester ce jugement favorable à la requérante. La
                    Cour ne voit à cet égard aucune question qui opposerait le Fonds et
                    l’OIT. Le dossier dont elle dispose ne fournit aucune preuve en ce sens.
                    Deuxièmement, le Fonds ne serait de toute façon pas en mesure de porter
                    la question de sa relation avec l’OIT devant la Cour : lorsque l’Assemblée
                    générale l’a autorisé à demander des avis consultatifs, en application du
                    paragraphe 2 de l’article 96 de la Charte, elle a expressément exclu de
                    cette autorisation les « questions … concernant les relations réciproques
                    entre le Fonds et l’Organisation des Nations Unies ou d’autres institu-
                    tions spécialisées » ; une exclusion similaire figure dans toutes les autorisa-
                    tions accordées par l’Assemblée générale à des institutions spécialisées
                    (voir paragraphe 26 ci‑dessus).
                       43. Dans sa réponse à la question relative à l’égalité d’accès, le Fonds
                    insiste sur le parallèle qu’il conviendrait d’établir, selon lui, avec l’arbitrage
                    Etat‑investisseur. Il fait tout d’abord valoir que, dans le cadre de tels arbi-
                    trages, seul l’investisseur peut engager la procédure de règlement du diffé-
                    rend. Cette procédure est toutefois engagée en réponse au comportement de
                    l’Etat hôte qui aurait porté atteinte aux droits de l’investisseur, et est intro-
                    duite en première instance. Elle est comparable à celle intentée par le fonc-
                    tionnaire devant le TAOIT contre l’institution qui l’emploie. Dans le cas
                    des arbitrages en matière d’investissement demandés au titre de la conven-
                    tion pour le règlement des différends relatifs aux investissements entre Etats
                    et ressortissants d’autres Etats (Recueil des traités des Nations Unies
                    (RTNU), vol. 575, p. 159), les deux parties — et non pas uniquement l’une
                    d’elles — sont autorisées à solliciter l’interprétation, la revision ou l’annu-
                    lation de la sentence : c’est cette situation qui peut être comparée à la pré-
                    sente espèce. Le Fonds se réfère ensuite à plusieurs dispositions contenues
                    dans des traités bilatéraux de libre‑échange et d’investissement qui per-
                    mettent aux Etats parties à ces traités, par décision conjointe, suite à la
                    demande de l’un d’eux, de préciser leur interprétation d’une disposition du
                    traité. Cette interprétation a force obligatoire pour le tribunal saisi d’un
                    différend en matière d’investissement, y compris par l’investisseur. La situa-
                    tion n’a que peu à voir avec le cas présent : les parties à un traité sont en
                    général libres de convenir de l’interprétation à donner à ses dispositions,
                    tandis qu’en l’espèce la Cour doit se prononcer sur l’introduction d’une
                    procédure de réformation devant un tribunal indépendant.
                       44. Comme la Cour l’a déclaré dans le seul autre cas où une institution
                    spécialisée avait sollicité son avis en vertu de l’article XII de l’annexe au
                    statut du TAOIT, « [l]e principe de l’égalité entre les parties découle des
                    exigences d’une bonne administration de la justice » (avis consultatif,
                    C.I.J. Recueil 1956, p. 86). L’égalité d’accès aux procédures d’appel
                    ou autres recours disponibles, sauf exception fondée sur des motifs objec-
                    tifs et raisonnables, doit désormais être considérée comme partie inté-
                    grante de ce principe (voir paragraphe 39 ci‑dessus). Pour les raisons
                    exposées, il est aujourd’hui permis de se demander si le système établi en
                    1946 satisfait effectivement au principe moderne de l’égalité d’accès aux
                    cours et tribunaux. Il n’appartient pas à la Cour de réformer ce système,

                                                                                                   23




7 CIJ1030.indb 43                                                                                        20/11/13 13:54

                                  jugement nº 2867 de l’oit (avis consultatif)                  30

                    mais elle peut veiller à ce que l’égalité soit autant que possible assurée
                    dans les procédures qui se déroulent devant elle. La Cour s’intéressera
                    maintenant à cette question.
                       45. En la présente espèce, la Cour a pris deux décisions qui, comme
                    cela avait été le cas lorsqu’elle s’était penchée sur les quatre demandes
                    antérieures de réformation du jugement d’un tribunal administratif, ont
                    sensiblement atténué l’inégalité devant elle du fonctionnaire et de l’insti-
                    tution qui l’emploie, inégalité découlant des dispositions de son Statut.
                    Tout d’abord, dans son ordonnance du 29 avril 2010, elle a indiqué que le
                    président du Fonds devait lui transmettre toute déclaration exposant le
                    point de vue de Mme Saez García que celle‑ci pourrait vouloir porter à
                    son attention et elle a accordé les mêmes délais à l’intéressée et au Fonds
                    pour soumettre leurs exposés écrits au premier tour et leurs observations
                    écrites au second. Elle a ensuite décidé qu’il n’y aurait pas de procédure
                    orale, décision de principe qu’elle a réitérée lorsque le Fonds a renouvelé
                    sa demande tendant à la tenue d’audiences. Il est en effet clair depuis 1956,
                    date à laquelle la Cour s’est penchée pour la première fois sur la question
                    de la procédure à suivre lorsque est demandée la réformation de juge-
                    ments de tribunaux administratifs, que le Statut ne permet pas aux per-
                    sonnes physiques de participer en pareil cas à des audiences, alors que les
                    organisations internationales concernées le pourraient (avis consultatif,
                    C.I.J. Recueil 1956, p. 86 ; voir également Demande de réformation du
                    jugement no 158 du Tribunal administratif des Nations Unies, avis consulta‑
                    tif, C.I.J. Recueil 1973, p. 179-180, par. 34).
                       46. La procédure n’a pas été exempte de difficultés. La Cour en mention-
                    nera trois. La première a trait à la documentation versée au dossier : il aura
                    fallu attendre le mois de juillet 2011, et trois demandes de la Cour, pour
                    que soient produits tous les documents « pouvant servir à élucider la ques-
                    tion » en vertu du paragraphe 2 de l’article 65 du Statut de la Cour — soit
                    quinze mois au total après le dépôt de la demande d’avis consultatif (voir
                    paragraphes 13‑15 ci‑dessus). La deuxième difficulté tient au fait que le
                    FIDA n’a pas informé Mme Saez García en temps utile des demandes pro-
                    cédurales qu’il soumettait à la Cour. La troisième a trait au fait que, dans
                    un premier temps, le FIDA n’a pas transmis à la Cour certaines communi-
                    cations de Mme Saez García : le FIDA considérait en effet que la question
                    portée devant la Cour l’opposait non pas à celle‑ci, mais à l’OIT. La Cour
                    s’est déjà exprimée sur ce point (voir paragraphes 41‑42 ci‑dessus).
                       47. Nonobstant ces difficultés, la Cour conclut que, au terme de cette
                    procédure, elle dispose de toutes les informations requises pour statuer
                    sur les questions posées ; que le Fonds et Mme Saez García ont chacun pu
                    présenter leurs arguments et répondre aux allégations de l’autre de
                    manière appropriée et, dans une large mesure, dans des conditions d’éga-
                    lité ; et que, en substance, il a été satisfait au principe de l’égalité devant
                    elle dans la procédure, ainsi que l’exigent sa qualité d’organe judiciaire et
                    la bonne administration de la justice.

                                                          *
                                                                                                24




7 CIJ1030.indb 45                                                                                     20/11/13 13:54

                                  jugement nº 2867 de l’oit (avis consultatif)                  31

                       48. A la lumière de l’analyse qui précède, la Cour réaffirme sa préoccu-
                    pation face à l’inégalité d’accès à la Cour découlant de la procédure de
                    réformation prévue à l’article XII de l’annexe au statut du TAOIT. En
                    outre, elle demeure préoccupée par le temps mis par le Fonds pour res-
                    pecter les procédures tendant à assurer l’égalité dans le cadre de la pré-
                    sente procédure. Néanmoins, compte tenu de l’ensemble des circonstances
                    de l’espèce, en particulier des mesures qu’elle a prises aux fins de réduire
                    l’inégalité dans la procédure se déroulant devant elle, la Cour considère
                    que les raisons qui pourraient la pousser à refuser de donner un avis
                    consultatif ne sont pas suffisamment décisives pour la conduire à le faire.

                                                        *   *

                                                    IV. Le fond

                       49. La demande d’avis consultatif adressée à la Cour a trait à la vali-
                    dité du jugement rendu par le TAOIT au sujet du contrat d’engagement
                    de Mme Saez García. La Cour note que ce contrat d’engagement, tel que
                    renouvelé, était régi par le manuel des politiques concernant le personnel
                    du FIDA et le manuel de gestion des ressources humaines jusqu’au
                    22 juillet 2005, date à laquelle ces deux textes ont été remplacés par le
                    document intitulé « politique en matière de ressources humaines » et le
                    manuel de procédures relatives aux ressources humaines (ci‑après
                    dénommé le « manuel de procédures »), respectivement. En conséquence,
                    les événements postérieurs à cette date, tels que la procédure de concerta-
                    tion ou la saisine de la commission paritaire de recours, auxquels il est
                    fait référence aux paragraphes 70 et 77 ci-dessous, étaient régis par ces
                    derniers documents. Les titres qu’utilisera la Cour par la suite sont ceux
                    des textes en vigueur au moment des faits examinés.
                       50. En décembre 2005, il fut décidé de ne pas renouveler le contrat d’en-
                    gagement de Mme Saez García à compter du mois de mars 2006 au motif
                    que son poste allait être supprimé. L’intéressée contesta cette décision en
                    introduisant un recours auprès de la commission paritaire de recours du
                    Fonds (ci‑après dénommée la « commission paritaire ») conformément aux
                    dispositions du manuel de procédures. Le 13 décembre 2007, la commission
                    paritaire recommanda à l’unanimité la réintégration de Mme Saez García, à
                    laquelle devrait en outre être versée une somme équivalant aux traitements,
                    allocations et indemnités qu’elle n’avait pas perçus. Le 4 avril 2008, le pré-
                    sident du Fonds rejeta ces recommandations. Mme Saez García introduisit
                    alors une requête auprès du Tribunal le 8 juillet 2008, le priant d’« annuler
                    la décision du président du FIDA rejetant [son recours] » et d’ordonner sa
                    réintégration ainsi que le versement de différentes indemnités. A l’issue de
                    deux tours de procédure écrite (la tenue d’audiences n’ayant pas été deman-
                    dée), le Tribunal, dans son jugement du 3 février 2010, prononça l’annula-
                    tion de « [l]a décision du président du 4 avril 2008 », et ordonna le versement
                    de dommages‑intérêts et le paiement des dépens.

                                                                                                25




7 CIJ1030.indb 47                                                                                     20/11/13 13:54

                                  jugement nº 2867 de l’oit (avis consultatif)                     32

                       51. Le Fonds soutient, comme il l’a fait devant le Tribunal, que
                    Mme Saez García était fonctionnaire du Mécanisme mondial, et non du
                    FIDA, et que la situation professionnelle de l’intéressée doit être appré-
                    ciée à la lumière de l’accord d’hébergement du Mécanisme mondial conclu
                    entre le Fonds et la conférence des parties.
                       La Cour examinera tout d’abord les attributions de ces différentes enti-
                    tés, ainsi que les relations qui les unissent. Elle s’intéressera ensuite aux
                    documents relatifs, plus spécifiquement, à la situation contractuelle de
                    Mme Saez García.
                       52. La troisième partie de la convention sur la désertification, qui est
                    entrée en vigueur en 1996, est intitulée « Programmes d’action, coopération
                    scientifique et technique et mesures d’appui » et contient trois sections
                    consacrées, respectivement, à chacun de ces aspects. La section relative aux
                    « mesures d’appui » impose aux Etats parties à la convention des obliga-
                    tions en matière de renforcement des capacités, de ressources financières et
                    de mécanismes financiers (art. 19‑21). Aux termes du paragraphe 4 de l’ar-
                    ticle 21, un « Mécanisme mondial » est établi « [a]fin d’accroître l’efficacité et
                    l’efficience des mécanismes financiers existants ». Il est « chargé d’encoura-
                    ger les actions conduisant à la mobilisation et à l’acheminement, au profit
                    des pays en développement touchés parties, de ressources financières impor-
                    tantes ». Le Mécanisme doit fonctionner sous l’autorité et la conduite de la
                    conférence des parties et être responsable devant elle. Aux termes du para-
                    graphe 5, la conférence doit identifier, à sa première session ordinaire, l’or-
                    ganisation qui hébergera le Mécanisme mondial, avec laquelle, est‑il précisé
                    au paragraphe 6, elle prendra les dispositions appropriées « pour les opéra-
                    tions administratives d[u Mécanisme mondial], en faisant appel, dans la
                    mesure du possible, aux ressources budgétaires et humaines existantes ».
                    Aux termes du paragraphe 5, la conférence doit convenir avec cette organi-
                    sation des modalités nécessaires pour veiller notamment à ce que le Méca-
                    nisme mondial a) dresse un inventaire des programmes de coopération
                    disponibles pour mettre en œuvre la convention sur la désertification,
                    b) fournisse, aux parties qui le demandent, des avis sur des méthodes nova-
                    trices de financement et autres questions connexes, c) fournisse aux organi-
                    sations et aux parties intéressées des informations sur les sources de
                    financement disponibles et sur les modes de financement afin de faciliter la
                    coordination entre elles, et d) fasse rapport à la conférence sur ses activités.
                       Avant d’en venir aux termes de l’accord entre la conférence des parties
                    et le FIDA, la Cour se référera aux dispositions pertinentes de la conven-
                    tion relatives à la conférence et à son secrétariat permanent.
                       53. La quatrième partie de la convention, intitulée « Institutions »,
                    vient immédiatement après les dispositions de l’article 21 mentionnées
                    ci‑dessus. Elle prévoit la création de la conférence des parties, d’un secré-
                    tariat permanent (qui remplace le secrétariat provisoire créé par la résolu-
                    tion 47/188 de l’Assemblée générale des Nations Unies du 22 décembre 1992
                    et mentionné à l’article 35 de la convention) et d’un comité de la science
                    et de la technologie en tant qu’organe subsidiaire de la conférence des
                    parties (art. 22, 23 et 24). Entre autres attributions, la conférence des par-

                                                                                                   26




7 CIJ1030.indb 49                                                                                        20/11/13 13:54

                                  jugement nº 2867 de l’oit (avis consultatif)                 33

                    ties a la faculté de créer des organes subsidiaires, d’approuver son pro-
                    gramme et son budget, et de prendre, à sa première session, des dispositions
                    pour assurer le fonctionnement d’un secrétariat permanent (art. 22,
                    par. 2, al. c) et g), et art. 23, par. 3). Le secrétariat permanent a notam-
                    ment pour fonction de conclure, selon les directives de la conférence des
                    parties, les arrangements administratifs et contractuels qui peuvent être
                    nécessaires pour lui permettre de s’acquitter efficacement de ses fonctions
                    (art. 23, par. 2, al. e)).
                       54. En ce qui concerne l’hébergement du Mécanisme mondial, la confé-
                    rence des parties, à sa première session, tenue en 1997, a porté son choix
                    sur le FIDA. En 1999, la conférence et le Fonds ont signé un « mémoran-
                    dum d’accord … relatif aux modalités administratives et opérationnelles
                    du Mécanisme mondial » (ci‑après dénommé le « mémorandum d’ac-
                    cord »). Le mémorandum d’accord stipule, dans sa section II A, que « [l]e
                    Mécanisme mondial aura une identité distincte, mais n’en constituera pas
                    moins un élément organique de la structure du Fonds et relèvera directe-
                    ment de son président ». Il prévoit également, dans sa section II D, que le
                    directeur général du Mécanisme mondial sera proposé par l’administra-
                    teur du Programme des Nations Unies pour le développement et nommé
                    par le président du Fonds, et qu’il rendra compte directement au pré-
                    sident du FIDA. Conformément au paragraphe 1 de la section III A, inti-
                    tulée « Liens du Mécanisme mondial avec la conférence des parties », le
                    Mécanisme mondial fonctionne sous l’autorité de la conférence des par-
                    ties, à laquelle il est pleinement comptable de ses activités. Conformément
                    au paragraphe 2 de cette même section, il y a un lien hiérarchique direct
                    entre son directeur général, le président du Fonds et la conférence des
                    parties, et le directeur général soumet des rapports à la conférence des
                    parties au nom du président du Fonds. Conformément au paragraphe 4
                    de la section III A, le programme de travail et le budget du Mécanisme
                    mondial, y compris le tableau d’effectifs envisagé, sont établis par le direc-
                    teur général, soumis à l’examen et à l’approbation du président du Fonds
                    et transmis au secrétaire exécutif de la convention, pour examen, en vue
                    de l’établissement du projet de budget de la convention. Au titre de la
                    section II B, les ressources du Mécanisme mondial sont portées par le
                    Fonds au crédit de différents comptes. Au titre de la section IV B, le
                    directeur général présente à chaque session ordinaire de la conférence des
                    parties, au nom du président du Fonds, un rapport sur les activités du
                    Mécanisme mondial. Il est prévu que le Fonds et le secrétariat de la
                    convention coopèrent de différentes manières. Enfin, la dernière clause
                    substantielle du mémorandum d’accord — la section VI, intitulée
                    « Infrastructure administrative » — dispose que le Mécanisme mondial
                    sera installé au siège du Fonds à Rome, où « il aura pleinement accès à
                    toute l’infrastructure administrative en place, y compris les locaux à usage
                    de bureaux dont il aura besoin et les services de gestion du personnel, des
                    finances, des communications et de l’information ». Les termes de cette
                    disposition reflètent ceux employés au paragraphe 6 de l’article 21 de la
                    convention cité plus haut (voir paragraphe 52 ci‑dessus).

                                                                                               27




7 CIJ1030.indb 51                                                                                    20/11/13 13:54

                                  jugement nº 2867 de l’oit (avis consultatif)                    34

                       55. S’agissant de son secrétariat permanent, la conférence des parties a
                    conclu un arrangement avec l’Organisations des Nations Unies. L’Assem-
                    blée générale a approuvé le lien institutionnel rattachant le secrétariat de la
                    convention à l’Organisation, tel qu’il avait été proposé par le Secrétaire
                    général et adopté par la conférence des parties (résolution 52/198 de l’As-
                    semblée générale du 18 décembre 1997 et décision 3/COP.1 de la conférence
                    des parties). En vertu de cet arrangement, le secrétariat fonctionne sous
                    l’autorité du Secrétaire général en sa qualité de plus haut fonctionnaire de
                    l’Organisation (Nations Unies, document A/52/549 du 11 novembre 1997,
                    par. 25) et est rattaché à l’Organisation des Nations Unies sur le plan insti-
                    tutionnel, sans pour autant être intégré pleinement dans le programme de
                    travail et la structure administrative d’un département ou programme parti-
                    culier (ibid., par. 26 ; décision 3/COP.1 de la conférence des parties et résolu-
                    tion 52/198 de l’Assemblée générale du 18 décembre 1997, huitième alinéa).
                       56. L’Assemblée générale a également noté que la conférence des par-
                    ties avait décidé d’accepter l’offre du Gouvernement allemand d’accueillir
                    le secrétariat de la convention à Bonn (résolution 52/198 de l’Assemblée
                    générale du 18 décembre 1997, par. 3). En 1998, le secrétariat de la
                    convention, le Gouvernement de la République fédérale d’Allemagne et
                    l’Organisation des Nations Unies ont conclu un accord relatif au siège du
                    secrétariat permanent de la convention (RTNU, vol. 2029, p. 322). En
                    vertu de cet accord, le secrétariat de la convention a, dans le pays hôte, la
                    capacité juridique de contracter, d’acquérir et d’aliéner des biens mobi-
                    liers et immobiliers et d’ester en justice (ibid., art. 4 ; voir aussi art. 3
                    et 4 de l’accord entre l’Organisation des Nations Unies et la République
                    fédérale d’Allemagne relatif au siège du programme des volontaires des
                    Nations Unies, en date du 10 novembre 1995 (RTNU, vol. 1895, p. 155),
                    qui est applicable, mutatis mutandis, au secrétariat permanent).
                       57. La Cour relève que, dans la quatrième partie de la convention, inti-
                    tulée « Institutions », la conférence des parties et le secrétariat permanent
                    sont expressément créés en tant que tels. Elle relève que ces institutions
                    sont dotées des pouvoirs suivants : la première, de la capacité de prendre
                    « des dispositions appropriées » pour héberger le Mécanisme mondial,
                    « les mesures nécessaires » pour le financement de ses organes subsidiaires
                    et « des dispositions pour assurer » le fonctionnement du secrétariat per-
                    manent (art. 21, par. 6, art. 22, par. 2, al. g), et art. 23, par. 3, respective-
                    ment) ; quant au second, il a le pouvoir plus général « de conclure, selon
                    les directives de la conférence des parties, les arrangements administratifs
                    et contractuels qui peuvent être nécessaires pour lui permettre de s’acquit-
                    ter efficacement de ses fonctions » (art. 23, par. 2, al. e)).
                       Ainsi que le montre l’historique rappelé ci‑dessus, l’une et l’autre insti-
                    tution ont exercé ces pouvoirs. Le Mécanisme mondial, en revanche, n’est
                    pas mentionné dans la quatrième partie de la convention. Il n’est expres-
                    sément doté ni par la convention ni par un accord de siège tel que celui
                    relatif au secrétariat permanent de la capacité de conclure des contrats ou
                    des accords ; en outre, rien dans le dossier soumis à la Cour n’indique
                    qu’il l’ait jamais fait. Le 14 mai 2010, au stade du premier tour de la pro-

                                                                                                  28




7 CIJ1030.indb 53                                                                                       20/11/13 13:54

                                  jugement nº 2867 de l’oit (avis consultatif)                     35

                    cédure écrite, le FIDA avait écrit au directeur général du Mécanisme
                    mondial pour obtenir des informations à cet égard, dans les termes sui-
                    vants :
                            « Afin de nous aider dans la préparation de nos exposés devant la
                         CIJ, le FIDA prie aimablement vos services de bien vouloir lui four-
                         nir la liste exhaustive de tous les accords et documents juridiques
                         signés entre le Mécanisme mondial et d’autres entités, y compris des
                         organisations internationales et des entités privées. Nous entendons
                         faire figurer cette liste dans nos écritures, pour démontrer que la
                         faculté qu’a le Mécanisme mondial de conclure des accords est un
                         fait reconnu. » (Nations Unies, doc. ICCD/COP(10)/INF.3 du
                         11 août 2011, p. 30.)
                    Une telle liste est absente de l’exposé écrit du FIDA, soumis cinq mois
                    plus tard.
                       58. En outre, la situation du Mécanisme mondial se distingue de celle
                    du FIDA, son organisation d’accueil. L’accord portant création du FIDA
                    dispose expressément que « [l]e Fonds possède la personnalité juridique
                    internationale » (art. 10, sect. 1). Ses privilèges et immunités sont définis
                    par renvoi à la convention sur les privilèges et immunités des institutions
                    spécialisées du 21 novembre 1947 (art. 10, sect. 2, de l’accord portant
                    création du FIDA), dont l’article II, section 3, spécifie que les institutions
                    spécialisées qui — tel le FIDA — en relèvent sont expressément dotées de
                    la capacité de contracter, d’acquérir et de disposer de biens immobiliers et
                    mobiliers, ainsi que d’ester en justice dans les Etats qui — telle l’Italie —
                    sont parties à la convention.
                       59. La Cour rappellera une observation formulée par le Fonds dans sa
                    réponse à une question posée par un membre de la Cour au FIDA — et, par
                    l’entremise de ce dernier, à Mme Saez García. Selon le Fonds, si la Cour
                    refusait de donner un avis consultatif, elle se priverait de la possibilité d’ai-
                    der « la communauté internationale en clarifiant [la manière dont les] règles
                    relatives à la compétence du TAOIT [s’appliquent] aux entités hébergées par
                    des organisations internationales ». Le Fonds soutient que cette pratique des
                    accords d’« hébergement » est « l’un[e] des [évolutions] les plus significati[ves]
                    depuis l’adoption de l’article XII du statut du TAOIT en 1946 ».
                       60. La Cour n’ignore pas qu’il existe différents accords d’hébergement
                    entre organisations internationales, conclus à des fins diverses. Chaque
                    accord se distingue des autres et possède ses caractéristiques propres. Cer-
                    tains lient deux entités ayant chacune la personnalité juridique, tandis que
                    d’autres sont adoptés au bénéfice d’une entité non dotée de personnalité
                    juridique. Le premier type d’accords comprend, par exemple, celui conclu
                    entre l’Organisation mondiale de la propriété intellectuelle — en tant
                    qu’organisation d’accueil — et l’Union internationale pour la protection
                    des obtentions végétales — en tant qu’organisation hébergée —, qui a la
                    personnalité juridique en vertu du paragraphe I de l’article 24 de son acte
                    constitutif, la convention internationale pour la protection des obtentions
                    végétales du 2 décembre 1961.

                                                                                                   29




7 CIJ1030.indb 55                                                                                        20/11/13 13:54

                                 jugement nº 2867 de l’oit (avis consultatif)                    36

                       61. En revanche, s’agissant du Mécanisme mondial, la Cour relève que
                    la convention sur la désertification prévoyait que la conférence des parties
                    identifierait une organisation pour y installer ledit Mécanisme et prendrait
                    avec cette dernière des dispositions appropriées pour les opérations admi-
                    nistratives de celui‑ci. C’est pour cette raison que la conférence a conclu,
                    en 1999, un mémorandum d’accord avec le FIDA, comme il est exposé au
                    paragraphe 54 ci‑dessus. Ni la convention ni le mémorandum d’accord ne
                    confèrent expressément au Mécanisme mondial la personnalité juridique
                    ou ne lui reconnaissent, d’une manière ou d’une autre, la capacité de
                    conclure des arrangements juridiques. En outre, à la lumière des différents
                    instruments portant création du FIDA, de la conférence des parties, du
                    Mécanisme mondial et du secrétariat permanent, ainsi que de la pratique
                    dont il est fait état dans le dossier soumis à la Cour, il apparaît que le
                    Mécanisme mondial n’avait nullement la faculté de conclure des contrats,
                    des accords ou des arrangements, sur le plan international ou national, ni
                    n’a prétendu exercer une telle faculté.

                                                          *
                                            A. Réponse à la question I
                       62. La Cour en vient à présent aux questions qui lui sont soumises
                    pour avis consultatif et note que de telles questions doivent être libellées
                    en termes neutres, sans impliquer de conclusions sur des points de droit
                    contestés. Elles ne doivent pas comprendre de raisonnement ni d’argu-
                    ments. Les questions posées en l’espèce s’éloignent de cette exigence, qui
                    reflète la pratique habituelle. La Cour y répondra néanmoins.
                       63. La première question posée à la Cour est ainsi formulée :
                           « Le Tribunal avait‑il compétence, en vertu de l’article II de son
                        statut, pour examiner la requête dirigée contre le Fonds international
                        de développement agricole (ci‑après dénommé le « Fonds »), en date
                        du 8 juillet 2008, formée par Mme A. T. S. G., une personne physique
                        qui était membre du personnel du Mécanisme mondial de la Conven-
                        tion des Nations Unies sur la lutte contre la désertification dans les
                        pays gravement touchés par la sécheresse et/ou la désertification, en
                        particulier en Afrique (ci‑après dénommée la « Convention »), vis‑à‑vis
                        duquel le Fonds joue simplement le rôle d’organisation d’accueil ? »
                      64. Il est demandé à la Cour de donner un avis sur la compétence du
                    TAOIT pour connaître de la requête formée contre le FIDA par
                    Mme Saez García le 8 juillet 2008. La compétence du Tribunal à l’égard des
                    requêtes introduites par les fonctionnaires d’organisations autres que l’OIT
                    repose sur le paragraphe 5 de l’article II de son statut, en vertu duquel
                        « [l]e Tribunal connaît aussi des requêtes invoquant l’inobservation, quant
                        au fond ou quant à la forme, des stipulations du contrat d’engagement
                        des fonctionnaires ou des dispositions du statut du personnel des autres
                        organisations internationales satisfaisant aux critères définis à l’annexe »

                                                                                                 30




7 CIJ1030.indb 57                                                                                      20/11/13 13:54

                                 jugement nº 2867 de l’oit (avis consultatif)                    37

                    du statut du TAOIT qui auront fait une déclaration reconnaissant sa
                    compétence.
                       65. Le FIDA a reconnu la compétence du Tribunal et accepté ses règles
                    de procédure avec effet au 1er janvier 1989 (voir paragraphe 20 ci‑dessus).
                    Cependant, comme le laisse entendre la formulation de la première ques-
                    tion posée à la Cour, il considère que Mme Saez García était
                        « un membre du personnel du Mécanisme mondial de la Convention
                        des Nations Unies sur la lutte contre la désertification dans les pays
                        gravement touchés par la sécheresse et/ou la désertification, en par­
                        ticulier en Afrique (ci‑après dénommée la Convention), vis‑à‑vis
                        duquel le Fonds joue simplement le rôle d’organisation d’accueil ».
                       Le Fonds a donc contesté la compétence du Tribunal pour connaître de
                    la requête formée par Mme Saez García, en particulier pour examiner ses
                    arguments selon lesquels, d’une part, le directeur général du Mécanisme
                    mondial avait outrepassé ses pouvoirs en décidant de ne pas renouveler
                    son contrat et, d’autre part, le budget de base du Mécanisme mondial tel
                    qu’approuvé n’imposait pas l’abolition de son poste.
                       66. Le FIDA a fait valoir devant le TAOIT que son acceptation de la
                    compétence du Tribunal ne s’étendait pas aux entités qu’il hébergeait en
                    application d’accords internationaux. Il a soutenu que le Mécanisme
                    mondial n’était pas un organe du Fonds et que, même si ce dernier
                    l’administrait, la requérante n’en était pas pour autant un fonctionnaire
                    du Fonds, pas plus que les actes du directeur général du Mécanisme
                    n’étaient imputables au Fonds. Selon lui, en dépit du fait que les disposi-
                    tions statutaires ou réglementaires du FIDA en matière de personnel
                    étaient appliquées à la requérante, celle‑ci n’était pas un fonctionnaire du
                    Fonds. A l’inverse, la requérante affirmait qu’elle était bien un fonction-
                    naire du Fonds durant toute la période considérée, jusqu’à sa cessation de
                    service le 15 mars 2006, et que ses lettres d’engagement et de renouvelle-
                    ment de contrat lui offraient toutes un poste au FIDA.
                       67. Dans son jugement no 2867 du 3 février 2010, le Tribunal a rejeté
                    les exceptions d’incompétence soulevées par le Fonds et s’est déclaré com-
                    pétent pour connaître de toutes les demandes figurant dans la requête
                    déposée par Mme Saez García. Après avoir examiné l’argument du Fonds
                    selon lequel le Tribunal n’était pas compétent au motif que le FIDA et le
                    Mécanisme mondial avaient des identités juridiques distinctes, le Tribunal
                    a fait observer ce qui suit :
                           « Le fait que le Mécanisme mondial fait partie intégrante de la
                        Convention et qu’il est responsable devant la Conférence n’emporte
                        pas la conclusion qu’il a sa propre identité juridique… Quant à la
                        clause du mémorandum d’accord qui veut que le Mécanisme mon-
                        dial ait une « identité distincte », elle ne signifie pas non plus qu’il ait
                        une identité juridique distincte ou, plus précisément en l’espèce, qu’il
                        ait une personnalité juridique distincte. » (Jugement no 2867, p. 11,
                        par. 6.)

                                                                                                 31




7 CIJ1030.indb 59                                                                                      20/11/13 13:54

                                  jugement nº 2867 de l’oit (avis consultatif)                    38

                      Le Tribunal a ensuite fait référence aux dispositions du mémorandum
                    d’accord et a déclaré :
                            « [I]l est manifeste que les mots « constitu[e] … un élément organique
                         de la structure du Fonds » indiquent que le Mécanisme mondial doit,
                         à toutes fins administratives, être assimilé aux divers services admi-
                         nistratifs du Fonds. La conséquence en est que les décisions adminis-
                         tratives prises par le Directeur général au sujet du personnel du
                         Mécanisme mondial sont, en droit, des décisions du Fonds. » (Juge-
                         ment no 2867, p. 12‑13, par. 7.)
                      Sur la base de cette analyse, le Tribunal a formulé la conclusion suivante :
                           « Dès lors que les membres du personnel du Mécanisme mondial sont
                        des fonctionnaires du Fonds et que les décisions du Directeur général
                        les concernant sont, en droit, des décisions du Fonds, les décisions admi-
                        nistratives leur faisant grief sont susceptibles de faire l’objet d’un réexa-
                        men et d’un recours interne de la même manière et pour les mêmes motifs
                        que les décisions concernant les autres fonctionnaires du Fonds. Elles
                        peuvent donc faire également l’objet d’une requête devant le Tribunal
                        de céans de la même manière et pour les mêmes motifs que les décisions
                        concernant les autres fonctionnaires. » (Ibid., p. 14‑15, par. 11.)
                       68. C’est cette affirmation par le Tribunal de sa « compétence pour
                    connaître » de la requête déposée par Mme Saez García qui est contestée
                    par le conseil d’administration du FIDA, agissant dans le cadre de l’ar-
                    ticle XII de l’annexe au statut du TAOIT, et qui fait l’objet de la première
                    question posée à la Cour, telle que reproduite au paragraphe 63 ci‑dessus.
                    Pour répondre à cette question, la Cour doit rechercher si le Tribunal était
                    compétent pour connaître de la requête formée par Mme Saez García en
                    vertu du paragraphe 5 de l’article II de son statut. Aux termes de cette
                    disposition, le Tribunal ne peut exercer sa compétence que s’il est saisi
                    d’une requête invoquant l’inobservation « des stipulations du contrat d’en-
                    gagement des fonctionnaires » d’une organisation qui a accepté sa compé-
                    tence « ou des dispositions du statut du personnel » de cette organisation.
                    Il s’ensuit que le Tribunal ne pouvait examiner cette requête que si, d’une
                    part, le requérant était un fonctionnaire d’une organisation ayant reconnu
                    sa compétence et si, d’autre part, sa requête était liée à l’inobservation des
                    stipulations de son contrat d’engagement ou des dispositions du statut du
                    personnel de cette organisation. La première condition doit être examinée
                    dans le cadre de la compétence ratione personae du Tribunal et la seconde,
                    dans celui de sa compétence ratione materiae.
                       69. Avant que la Cour examine ces deux conditions, un bref aperçu du
                    contexte factuel de l’affaire sur laquelle a statué le Tribunal s’impose.


                    1. Le contexte factuel
                      70. Le 1er mars 2000, Mme Saez García, ressortissante vénézuélienne,
                    reçut du FIDA une offre d’engagement d’une durée déterminée de deux

                                                                                                  32




7 CIJ1030.indb 61                                                                                       20/11/13 13:54

                                 jugement nº 2867 de l’oit (avis consultatif)                 39

                    ans pour un poste d’administrateur de programme de classe P‑4 au sein
                    du Mécanisme mondial, offre qu’elle accepta le 17 mars 2000. Son contrat
                    fut ensuite renouvelé une première fois jusqu’au 15 mars 2004 et une
                    seconde fois jusqu’au 15 mars 2006, l’intitulé de son poste devenant « chef
                    de programme pour la région de l’Amérique latine » à compter du
                    22 mars 2002, puis « chef de programme au bureau régional du Méca-
                    nisme mondial pour l’Amérique latine et les Caraïbes » dans l’avis de
                    non‑renouvellement de son contrat signé par le directeur général. Par un
                    mémorandum en date du 15 décembre 2005, le directeur général du Méca-
                    nisme l’informa que la conférence des parties avait décidé de réduire
                    de quinze pour cent le budget du Mécanisme pour l’exercice bien-
                    nal 2006‑2007 et qu’il fallait en conséquence diminuer les effectifs émar-
                    geant au budget de base, ce qui entraînerait la suppression de son poste et
                    le non‑renouvellement de son contrat lorsqu’il viendrait à expiration le
                    15 mars 2006. Il lui offrait un contrat de consultant de six mois du 26 mars
                    au 15 septembre 2006 dans un « effort pour la réaffecter et lui trouver un
                    autre emploi qui lui convienne », offre que Mme Saez García déclina.
                       Le 10 mai 2006, Mme Saez García demanda l’ouverture d’une procé-
                    dure de concertation, qui se conclut le 22 mai 2007 sans qu’un accord
                    ait été trouvé. Le 27 juin 2007, elle introduisit un recours auprès de la
                    commission paritaire pour contester la décision du directeur général du
                    15 décembre 2005. Dans son rapport du 13 décembre 2007, la commission
                    paritaire recommanda à l’unanimité que Mme Saez García soit réintégrée
                    sur la base d’un contrat d’une durée déterminée de deux ans au sein du
                    Mécanisme mondial et que ce dernier lui verse une somme équivalant à
                    l’intégralité des traitements, allocations et indemnités qu’elle n’avait pas
                    perçus depuis mars 2006.
                       Par un mémorandum en date du 4 avril 2008, le président du Fonds
                    informa Mme Saez García qu’il avait décidé de rejeter les recommanda-
                    tions de la commission paritaire. C’est cette décision du président du
                    Fonds que la requérante a attaquée devant le Tribunal et que celui‑ci a
                    annulée (voir paragraphe 50 ci‑dessus).

                    2. La compétence ratione personae du Tribunal à l’égard de la requête
                       introduite par Mme Saez García
                       71. Une procédure de recours devant le TAOIT étant ouverte aux fonc-
                    tionnaires du FIDA, la Cour va à présent rechercher si Mme Saez García
                    était un fonctionnaire du Fonds, ou d’une autre entité n’ayant pas reconnu
                    la compétence du Tribunal. La Cour relève que le terme « fonctionnaire »,
                    employé dans le statut du personnel de l’OIT, ainsi que dans le statut du
                    Tribunal, et l’expression « membre du personnel », utilisée dans les disposi-
                    tions statutaires ou réglementaires applicables au personnel de nombreuses
                    autres organisations internationales, peuvent être considérés comme syno-
                    nymes dans le présent contexte ; elle les emploiera donc indifféremment. Le
                    document intitulé « Politique en matière de ressources humaines » définit
                    un membre du personnel ou un fonctionnaire comme étant une personne

                                                                                              33




7 CIJ1030.indb 63                                                                                   20/11/13 13:54

                                  jugement nº 2867 de l’oit (avis consultatif)                 40

                    titulaire d’un engagement régulier de carrière, de durée déterminée, tempo-
                    raire ou de durée indéterminée au Fonds. Pour bénéficier du statut de
                    membre du personnel du FIDA, Mme Saez García devait donc être titu-
                    laire de l’un des contrats susvisés au Fonds.
                        72. La Cour note que, le 1er mars 2000, Mme Saez García s’est vu pro-
                    poser, dans une lettre portant l’en‑tête du FIDA, « un engagement d’une
                    durée déterminée de deux ans au Fonds international de développement
                    agricole (FIDA) ». Il y était spécifié que sa nomination « [serait] régie par
                     les dispositions générales du manuel des politiques concernant le person-
                    nel du FIDA … [et par] les instructions administratives concernant
                    l’application du manuel qui pourr[aie]nt être publiées ». De plus, le FIDA
                    pourrait mettre fin à son engagement moyennant un préavis d’un mois et
                    elle serait soumise à une période d’essai en application de l’article 4.8.2 du
                    manuel des politiques concernant le personnel du FIDA. L’offre stipulait
                    aussi que, au cas où elle désirerait mettre un terme à son emploi, elle
                    devrait en aviser le FIDA par écrit au moins un mois à l’avance. Les
                    lettres de renouvellement de son contrat, jusqu’en mars 2004 et mars 2006,
                    respectivement, lui offraient « une prorogation de [son] engagement au
                    Fonds international de développement agricole », en précisant que toutes
                    les autres conditions d’emploi demeureraient inchangées et que son
                    engagement « continuera[it] à être régi par le manuel des politiques
                    ­concernant le personnel et par les dispositions du manuel de gestion des
                     ressources humaines relatif à son application ».
                        73. Les faits susmentionnés ne sont pas contestés par le FIDA. Dans
                     l’exposé écrit qu’il a soumis à la Cour, ce dernier formule les observations
                     suivantes :
                           « Il est vrai que l’offre et les lettres de prolong[ation] … étaient
                        toutes publiées sur du papier à en‑tête du FIDA, par des fonction-
                        naires du FIDA, et [que] toutes se réf[éraient] à une « nomination
                        auprès du Fonds international de développement agricole ». La pre-
                        mière lettre d’offre, en date du 1er mars 2000, signée par le directeur
                        de la division du personnel du Fonds, déclarait également que « l’em-
                        ploi de la requérante [pouvait] être résilié par le FIDA » et qu’elle
                        « sera invitée à donner un préavis écrit d’au moins un mois au FIDA »
                        au cas où elle désirerait mettre un terme à son emploi au cours de la
                        période d’essai. Si les deux lettres de prolongation sont muettes
                        quant à la résiliation et la démission, toutes deux déclarent que
                        « toutes les autres conditions d’emploi resteront inchangées ». »
                       74. Nonobstant ce qui précède, le Fonds soutient que Mme Saez García
                    était membre non du personnel du FIDA, mais de celui du Mécanisme
                    mondial, qui n’a pas reconnu la compétence du Tribunal. Il souligne à cet
                    égard la mention figurant dans la lettre d’engagement en date du
                    1er mars 2000, qui se lit comme suit :
                          « [L]e poste [qui vous est offert] est celui [d’administrateur] de pro-
                        gramme au Mécanisme mondial de la convention des Nations Unies

                                                                                               34




7 CIJ1030.indb 65                                                                                    20/11/13 13:54

                                  jugement nº 2867 de l’oit (avis consultatif)                    41

                         sur la lutte contre la désertification, bureau du président (BP), et, en
                         cette qualité, vous serez responsable [devant le] directeur général du
                         Mécanisme mondial. »
                    Il fait également valoir que, pendant toute la période où elle était employée
                    par le Mécanisme mondial, Mme Saez García « n’a jamais été chargée
                    d’exécuter une quelconque fonction du Fonds, ni employée par le Fonds,
                    ni chargée d’exécuter des fonctions pour le Fonds avant d’être employée
                    par le Mécanisme mondial ». Il soutient en outre que le FIDA et le Méca-
                    nisme mondial sont des entités juridiques distinctes, et que le Tribunal
                    aurait dû prendre en considération les conséquences d’une telle sépara-
                    tion avant de se déclarer compétent pour connaître de la requête intro-
                    duite par Mme Saez García.
                       75. Mme Saez García affirme qu’elle était un fonctionnaire du Fonds et
                    que les dispositions statutaires ou réglementaires du FIDA en matière de
                    personnel lui étaient applicables. Elle affirme en outre que le directeur
                    général du Mécanisme mondial était un fonctionnaire du Fonds et que ses
                    actes étaient, en droit, des actes du Fonds.
                       76. La Cour fait observer que la signature d’un contrat d’engagement
                    entre une personne et une organisation internationale crée des droits et des
                    devoirs pour les parties à ce contrat. A cet égard, la Cour relève que l’offre
                    d’engagement acceptée par Mme Saez García le 17 mars 2000 a été faite au
                    nom du FIDA par le directeur de la division du personnel du Fonds et que
                    les prolongations ultérieures ont été signées par des administrateurs du per-
                    sonnel de cette même division. Le Fonds ne conteste pas que ces fonction-
                    naires étaient habilités à agir en son nom pour traiter des questions de
                    personnel. Ces offres étaient conformes aux dispositions générales du manuel
                    des politiques concernant le personnel du FIDA, qui énonçait à l’époque les
                    conditions générales d’emploi au FIDA, ainsi que les devoirs et obligations
                    respectifs du Fonds et de ses fonctionnaires. Comme la Cour l’a indiqué dans
                    son avis consultatif de 1956, le statut et le règlement du personnel de
                    l’organisation concernée « constituent la base juridique sur laquelle doit
                    s’appuyer l’interprétation du contrat » (C.I.J. Recueil 1956, p. 94). Il s’ensuit
                    qu’une relation de travail, fondée sur les éléments contractuels et statutaires
                    susmentionnés, a été instituée entre Mme Saez García et le FIDA, qui fait de
                    cette dernière un fonctionnaire du Fonds. Le fait que Mme Saez García ait
                    été recrutée pour exercer des fonctions relevant du mandat du Mécanisme
                    mondial ne signifie pas qu’elle ne pouvait pas être un fonctionnaire du Fonds.
                    L’un n’exclut pas l’autre. A cet égard, il convient de mentionner que le nom
                    de Mme Saez García figurait sur la liste des fonctionnaires du FIDA pouvant
                    prétendre à des privilèges et immunités dans le pays hôte conformément à la
                    convention sur les privilèges et immunités des institutions spécialisées.
                       77. Une autre preuve du lien juridique qui unissait Mme Saez García au
                    FIDA en sa qualité de fonctionnaire du Fonds est fournie par les condi-
                    tions dans lesquelles a été instruit le recours qu’elle a formé pour contes­
                    ter la décision de supprimer le poste de chef de programme au bureau
                    régional du Mécanisme mondial pour l’Amérique latine et les Caraïbes et,

                                                                                                  35




7 CIJ1030.indb 67                                                                                       20/11/13 13:54

                                 jugement nº 2867 de l’oit (avis consultatif)                42

                    partant, le non‑renouvellement de son engagement de durée déterminée.
                    Elle a dans un premier temps utilisé les procédures de recours internes
                    mises en place par le Fonds pour traiter les plaintes émanant de ses fonc-
                    tionnaires, à savoir la procédure de concertation puis la commission pari-
                    taire. Le dossier soumis à la Cour ne contient aucun élément indiquant
                    que le Fonds s’est opposé à ce que Mme Saez García en fasse usage. La
                    procédure de concertation s’est déroulée conformément au chapitre 10
                    du manuel de procédures, sous la direction d’une personne nommée
                    par l’administration du FIDA, et s’est achevée conformément à
                    l’article 10.21.1, al. b), du manuel. De même, la commission paritaire a
                    été saisie conformément aux dispositions du manuel, et son rapport et ses
                    recommandations ont été soumis pour examen au président du Fonds,
                    conformément aux dispositions du chapitre 10 (art. 10.38) dudit manuel.
                    Dans un mémorandum daté du 4 avril 2008, le président du FIDA a
                    rejeté les recommandations de la commission paritaire tendant à ce que
                    Mme Saez García soit réintégrée au sein du Mécanisme mondial sur la
                    base d’un contrat d’une durée déterminée de deux ans à compter de la
                    date de sa réintégration. Il convient de souligner que rien dans ce mémo-
                    randum n’indiquait que Mme Saez García n’était pas fonctionnaire du
                    FIDA. Au contraire, il y était précisé que « le non‑renouvellement de son
                    contrat de durée déterminée a[vait] été [décidé conformément] aux disposi-
                    tions de l’article 1.21.1 du manuel de procédures ». Rien ne laisse penser
                    non plus que le président, lorsqu’il a rejeté les recommandations de la com-
                    mission paritaire, agissait à un autre titre que celui de président du FIDA.
                       78. La Cour examinera à présent les autres arguments avancés par le
                    FIDA pour tenter de prouver que Mme Saez García n’était pas membre
                    du personnel du Fonds. En premier lieu, il mentionne une instruction
                    administrative publiée par le FIDA sous la forme d’un bulletin du prési-
                    dent en date du 21 janvier 2004, qui, selon le FIDA, est censée « [préciser]
                    et clarifier la position juridique du personnel du Mécanisme mondial »,
                    dont il cite le paragraphe 11, al. c) :
                        « les règles et règlements du FIDA relatifs à l’octroi des contrats de
                        carrière à durée déterminée ne s’appliquent pas au personnel du
                        Mécanisme, à l’exception des employés ayant déjà obtenu un contrat
                        de carrière en raison d’un emploi antérieur au sein du FIDA ».
                       Selon le FIDA, cette clause montre clairement que, « si les [membres du
                    personnel] du Mécanisme mondial ne sont pas des [membres du person-
                    nel] du FIDA, certaines règles et réglementations du FIDA s’appliquent
                    mutatis mutandis aux [membres du personnel] du Mécanisme mondial ».
                       En deuxième lieu, le Fonds affirme que, même s’il a pris acte de la posi-
                    tion du FIDA selon laquelle « ni la conférence des parties ni le Mécanisme
                    mondial n’ont reconnu sa compétence », le Tribunal n’a pas expressément
                    abordé ce point lorsqu’il s’est prononcé sur sa compétence et a décidé de
                    l’exercer. Aussi le Fonds invite‑t‑il la Cour à prendre note du fait que ni
                    le Mécanisme mondial ni la conférence des parties n’ont reconnu la com-
                    pétence du Tribunal et que celui‑ci n’était donc pas compétent.

                                                                                             36




7 CIJ1030.indb 69                                                                                  20/11/13 13:54

                                 jugement nº 2867 de l’oit (avis consultatif)               43

                       En troisième lieu, le FIDA soutient que le Tribunal n’était pas compé-
                    tent pour examiner la décision prise par le directeur général du Méca-
                    nisme mondial de ne pas renouveler le contrat de Mme Saez García car ce
                    dernier n’était pas « membre du personnel du FIDA quand il a traité
                    avec la requérante ». Selon le Fonds, le Tribunal n’était donc pas com­
                    pétent pour examiner la décision du directeur général de supprimer le
                    poste de Mme Saez García ni les raisons budgétaires à l’origine de cette
                    décision.
                       79. La Cour relèvera d’abord que, aux termes du bulletin du président
                    mentionné plus haut, les membres du personnel du Mécanisme mondial
                    ne peuvent prétendre, en vertu des dispositions statutaires ou réglemen-
                    taires applicables au personnel du Fonds, à des contrats de carrière. Cela
                    ne les soustrait pas pour autant à ces dispositions ni ne les prive de la
                    possibilité d’être recrutés sur la base de contrats de durée déterminée
                    renouvelables. A cet égard, la Cour tient à rappeler que, dans la requête
                    qu’elle a formée devant le Tribunal, Mme Saez García faisait grief au
                    FIDA non de ne pas lui avoir octroyé un contrat de carrière, mais de ne
                    pas avoir renouvelé son contrat de durée déterminée. Elle rappelle égale-
                    ment que le paragraphe 10 de ce même bulletin est libellé comme suit :
                           « En principe et en l’absence d’une disposition contraire expresse,
                        comme précisé ci‑dessous, le Mécanisme sera soumis à toutes les dis-
                        positions du manuel des politiques concernant le personnel [du
                        FIDA] et du manuel de gestion des ressources humaines y relatif,
                        telles qu’éventuellement modifiées. »
                       La Cour voit dans les stipulations du bulletin du président du FIDA
                    une preuve supplémentaire de l’applicabilité aux contrats de durée déter-
                    minée de Mme Saez García des dispositions statutaires ou réglementaires
                    visant le personnel du Fonds, et la confirmation de l’existence d’une rela-
                    tion de travail entre l’intéressée et le Fonds.
                       80. La Cour prend ensuite note du fait que, comme l’a souligné le
                    Fonds et comme cela ressort du dossier, ni la conférence des parties ni le
                    Mécanisme mondial n’ont accepté la compétence du TAOIT. Le Tribunal
                    n’a cependant pas fondé sa compétence à l’égard de la requête formée par
                    Mme Saez García sur une telle acceptation. Le jugement rendu par le Tri-
                    bunal montre que celui‑ci a décidé d’exercer sa compétence après avoir
                    conclu que Mme Saez García et d’autres membres du personnel du
                    Mécanisme mondial étaient des fonctionnaires du Fonds et que, à ce titre,
                    ils avaient le droit de former un recours devant lui de la même manière et
                    pour les mêmes motifs que les autres fonctionnaires du Fonds.
                       81. S’agissant enfin de l’argument du FIDA selon lequel le directeur
                    général du Mécanisme mondial n’était pas un fonctionnaire du Fonds, la
                    Cour estime que le statut du directeur général est dénué de pertinence aux
                    fins de la compétence ratione personae du Tribunal, laquelle ne dépend
                    que du statut de Mme Saez García. Elle s’intéressera au statut du directeur
                    général dans le cadre de l’examen de la compétence ratione materiae du
                    Tribunal auquel elle procédera ci‑après.

                                                                                            37




7 CIJ1030.indb 71                                                                                 20/11/13 13:54

                                  jugement nº 2867 de l’oit (avis consultatif)                     44

                      82. A la lumière de ce qui précède, la Cour conclut que le Tribunal
                    était compétent ratione personae pour examiner la requête formée par
                    Mme Saez García contre le FIDA le 8 juillet 2008.

                    3. La compétence ratione materiae du Tribunal
                       83. En tant que fonctionnaire du Fonds, Mme Saez García avait le
                    droit d’introduire une requête auprès du Tribunal. Aux termes de l’ar-
                    ticle 10.40.1 du manuel de procédures :
                            « Les fonctionnaires ont le droit de former un recours auprès du
                         TAOIT, conformément aux procédures prescrites dans le statut et le
                         règlement, pour contester : a) les décisions finales prises par le pré-
                         sident ; et b) l’absence de décision finale par le président à l’expiration
                         du délai prescrit à l’article 10.39.2 ci‑dessus. »
                       84. Or le Fonds soutient que, à supposer même que le Tribunal soit com-
                    pétent ratione personae à l’égard de la requérante parce que celle‑ci était un
                    fonctionnaire du FIDA, il n’en serait pas pour autant compétent ratione mate‑
                    riae pour connaître de la requête. Il souligne que, aux termes du paragraphe 5
                    de l’article II du statut du Tribunal, seuls deux types de demandes relèvent de
                    la compétence de ce dernier, à savoir : 1) les requêtes invoquant « l’inobserva-
                    tion, soit quant au fond, soit quant à la forme, des stipulations du contrat
                    d’engagement des fonctionnaires » ; et 2) celles invoquant l’inobservation « des
                    dispositions du statut du personnel ». Selon lui, en se fondant sur le texte des
                    pièces déposées par la requérante devant le Tribunal, il n’est manifestement
                    pas possible de classer les griefs de cette dernière dans l’une ou l’autre catégo-
                    rie de requêtes énoncées au paragraphe 5 de l’article II du statut du Tribunal.
                    Le Fonds soutient que le dossier de la requérante repose sur une base totale-
                    ment différente, à savoir les paragraphes 4 et 6 de la section III A du mémo-
                    randum d’accord, invoqués par Mme Saez García pour affirmer, premièrement,
                    que le directeur général a outrepassé ses pouvoirs en décidant de ne pas renou-
                    veler son contrat et, deuxièmement, que le « budget de base » approuvé par la
                    conférence des parties ne nécessitait pas la suppression de son poste. Le Tri-
                    bunal a pris acte du moyen tiré par la requérante de ces dispositions du mémo-
                    randum d’accord et l’a décrit au paragraphe 4 de son jugement (p. 11). Le
                    Fonds fait en outre observer que le Tribunal n’avait pas compétence pour
                    connaître de ces demandes, qui ne contenaient aucune allégation d’inobser-
                    vation des dispositions statutaires ou réglementaires applicables au personnel
                    du FIDA, et qu’il a commis une erreur en statuant néanmoins sur cette base.
                       85. Toujours selon le Fonds, le Tribunal n’était pas compétent pour
                    connaître des arguments invoqués par la requérante sur la base du mé­
                    morandum d’accord, de la convention ou des décisions de la conférence
                    des parties, puisque aucun de ces textes ne relève du paragraphe 5
                    de l’article II de son statut. Le FIDA affirme que, pour parvenir à ses
                    conclusions, le Tribunal a examiné le processus décisionnel interne créé
                    par la convention, alors que ni la conférence des parties ni aucun de ses
                    organes ou agents ne relèvent de sa compétence. Il en déduit que le TAOIT

                                                                                                   38




7 CIJ1030.indb 73                                                                                        20/11/13 13:54

                                  jugement nº 2867 de l’oit (avis consultatif)                    45

                    a considéré que le litige portait sur l’interprétation et l’application du
                    ­mémorandum d’accord et des décisions de la conférence des parties, et
                     non sur l’interprétation et l’application des dispositions statutaires ou régle-
                     mentaires applicables au personnel de l’organisation défenderesse. Selon
                     le FIDA, le choix de cette approche interdisait au Tribunal d’affirmer sa
                     compétence, et sa décision doit donc être déclarée invalide.
                        86. Selon Mme Saez García, à en juger par le grand nombre de ques-
                     tions relatives à la compétence soulevées par le Fonds dans sa demande
                     d’avis consultatif, il semble que, en remettant en cause la façon dont le
                     TAOIT a exercé sa compétence ou en contestant la portée de ses consi-
                     dérations, le FIDA aille effectivement au‑delà des conclusions rendues
                     par le Tribunal concernant sa compétence.
                        87. La Cour rappelle que la décision attaquée devant le TAOIT était
                     celle du président du FIDA, telle qu’elle figure dans le mémorandum en
                     date du 4 avril 2008 adressé à Mme Saez García, par laquelle celui‑ci a
                    rejeté les recommandations de la commission paritaire tendant à la réin-
                     tégration de la requérante. La commission a conclu à l’unanimité que :
                         « la décision du directeur général de ne pas renouveler le contrat de
                         durée déterminée échappait aux compétences [de celui‑ci] et a été
                         prise en contradiction avec l’esprit et la lettre du manuel de procé-
                         dures relatives aux ressources humaines. De plus, aucune preuve n’a
                         été produite ou trouvée pour étayer l’allégation du défendeur selon
                         laquelle la décision a été prise en consultation avec la direction du
                         FIDA et plus spécialement du président, lequel est responsable en
                         dernier ressort du Mécanisme mondial. » (Commission paritaire,
                         Recommandations, par. 31.)
                       Dans l’avis de non‑renouvellement du contrat de Mme Saez García en
                    date du 15 décembre 2005, le directeur général du Mécanisme mondial a
                    informé l’intéressée que, en raison de la réduction du budget de base du
                    Mécanisme mondial, il avait été décidé de supprimer le poste de chef de
                    programme au bureau régional du Mécanisme mondial pour l’Amérique
                    latine et les Caraïbes qu’elle occupait jusqu’alors. Dans la requête qu’elle
                    a déposée auprès du TAOIT, Mme Saez García a contesté, notamment, la
                    décision du directeur général, alléguant qu’elle était entachée d’abus de
                    pouvoir et que celui‑ci n’était pas habilité à définir le programme de tra-
                    vail du Mécanisme mondial sans en référer à la conférence des parties et
                    au président du FIDA. Le Fonds a contesté la compétence du Tribunal
                    pour connaître de ces allégations dans la mesure où, pour ce faire, il se
                    devait d’examiner le processus décisionnel du Mécanisme mondial à
                    l’égard duquel il n’était pas compétent. Le Tribunal a rejeté ces objections
                    au motif que « les décisions prises par le directeur général au sujet du per-
                    sonnel du Mécanisme mondial [étaie]nt, en droit, des décisions du Fonds ».
                       88. La Cour ne peut faire droit aux arguments du Fonds selon lesquels
                    le Tribunal n’était pas compétent pour examiner la décision du directeur
                    général. Tout d’abord, le directeur général du Mécanisme mondial était
                    un fonctionnaire du Fonds lorsque le non‑renouvellement du contrat de

                                                                                                  39




7 CIJ1030.indb 75                                                                                       20/11/13 13:54

                                  jugement nº 2867 de l’oit (avis consultatif)                 46

                    Mme Saez García a été décidé. Il était stipulé dans la lettre d’engagement
                    du directeur général, signée par le président du FIDA le 13 janvier 2005,
                     qu’un « engagement d’une durée déterminée de deux ans au Fonds inter-
                    national de développement agricole (FIDA) » lui était offert et qu’il serait
                    « directement responsable devant le président du FIDA ». Sa nomination
                    était « régie par les dispositions générales du manuel des politiques
                    ­concernant le personnel du FIDA … [et par] les dispositions du manuel
                     de gestion des ressources humaines relatif à son application ». Le directeur
                     général, recruté à un poste de la classe D‑2, a reçu un exemplaire de la
                     circulaire d’information du FIDA IC/PE/03/11, qui décrit les différentes
                     composantes des traitements, indemnités et autres prestations « auxquels
                     peuvent prétendre les fonctionnaires du FIDA de la catégorie des admi­
                     nistrateurs et fonctionnaires de rang supérieur ». Il était en outre tenu de
                     participer aux régimes d’assurance maladie du FIDA. De surcroît, le rap-
                    port de la commission paritaire sur le recours formé par Mme Saez García
                    le présentait comme étant le défendeur mais indiquait qu’il avait agi au
                    nom du FIDA, après avoir été désigné à cette fin par le président du
                    Fonds. Il ressort donc clairement des éléments versés au dossier que le
                    directeur général du Mécanisme mondial, en sa qualité de fonctionnaire
                    du FIDA, agissait au nom du Fonds à l’époque où a été prise la décision
                    de ne pas renouveler le contrat de durée déterminée de Mme Saez García.
                        89. Ensuite, l’allégation formulée par Mme Saez García devant le Tri-
                     bunal, selon laquelle la décision de ne pas renouveler son engagement ne
                     reposait pas sur des raisons valables, ou était entachée d’autres irrégu-
                     larités de fond ou de forme, entre dans la catégorie des allégations
                     d’inobservation des « stipulations du contrat d’engagement des fonction-
                     naires », comme indiqué au paragraphe 5 de l’article II du statut du Tribu-
                     nal. Comme la Cour l’a souligné dans son avis consultatif de 1956 :
                        « il existe un lien, un lien juridique, entre le renouvellement et l’enga-
                        gement initial, et en conséquence entre le renouvellement et la situa-
                        tion juridique d’un fonctionnaire au moment où il se voit accorder
                        ou refuser le renouvellement de son engagement… Ainsi le requé-
                        rant, en prétendant avoir un droit au renouvellement de son contrat
                        et en prétendant que ce droit avait été méconnu, s’est placé sur le
                        terrain de l’inobservation des stipulations du contrat d’engagement. »
                        (C.I.J. Recueil 1956, p. 94.)
                       90. Enfin, il est clairement stipulé dans les lettres d’engagement et de
                    renouvellement de contrat de Mme Saez García que sa nomination était régie
                    par les dispositions générales du manuel des politiques concernant le person-
                    nel du FIDA et tout amendement qui y serait apporté, ainsi que par les
                    instructions administratives concernant l’application du manuel qui pour-
                    raient être publiées de temps à autre. L’inobservation des stipulations de ces
                    instruments, ou de ceux adoptés ultérieurement pour les remplacer (voir
                    paragraphe 49 ci‑dessus), pouvait faire l’objet d’un recours devant le TAOIT
                    en vertu du paragraphe 5 de l’article II de son statut. A cet égard, la Cour
                    fait observer que Mme Saez García a déclaré au Tribunal que les dispositions

                                                                                               40




7 CIJ1030.indb 77                                                                                    20/11/13 13:54

                                  jugement nº 2867 de l’oit (avis consultatif)                   47

                    du manuel de procédures n’avaient pas été respectées, notamment les ar-
                    ticles 1.21.1 et 11.3.9, al. b) (jugement no 2867, p. 4‑5, par. B). En outre, le
                     fait que, dans le mémorandum par lequel il rejetait les recommandations
                     de la commission paritaire, le président du FIDA a déclaré que le non‑
                     renouvellement du contrat de Mme Saez García « a[vait] été [décidé confor-
                    mément] aux dispositions de l’article 1.21.1 du manuel de procédures » est
                    une nouvelle preuve du lien existant entre la requête de l’intéressée devant
                    le Tribunal et les dispositions pertinentes applicables au personnel du Fonds.
                        91. La Cour conclut dès lors que la requête formée par Mme Saez Gar-
                    cía auprès du TAOIT pour contester la décision du Fonds de ne pas
                    renouveler son contrat entre dans la catégorie des requêtes invoquant
                    l’inobservation des stipulations de son contrat d’engagement ou des dis-
                    positions statutaires ou réglementaires applicables au personnel du Fonds,
                    ainsi qu’il est prescrit au paragraphe 5 de l’article II du statut du Tribu-
                    nal. Elle considère par conséquent que le Tribunal était compétent ratione
                    materiae pour examiner la requête de Mme Saez García concernant le
                    non‑renouvellement de son contrat par le FIDA.
                        92. En ce qui concerne l’affirmation du Fonds selon laquelle le Tribunal
                    aurait examiné les dispositions du mémorandum d’accord et le processus
                    décisionnel de la conférence des parties pour rendre ses principales conclu-
                    sions, alors qu’il n’était pas compétent pour ce faire puisque ces textes ne
                    relèvent pas du paragraphe 5 de l’article II de son statut, la Cour note que
                    le Tribunal a commencé par examiner le mémorandum d’accord, à titre de
                    question préliminaire, pour établir sa compétence eu égard aux arguments
                    avancés par les parties et déterminer la mesure dans laquelle il était
                    juridiquement qualifié pour examiner la décision du directeur général du
                    Mécanisme mondial. Le Tribunal a ainsi déclaré que les arguments des
                    parties « port[ai]ent sur les pouvoirs et la compétence du Tribunal et [que]
                    celui‑ci [devait] donc les examiner même s’ils n’[avaie]nt été exposés pour
                    la première fois qu’au stade de la … procédure [devant le Tribunal] » (juge-
                    ment no 2867, p. 9, par. 1). Il a ensuite analysé plusieurs dispositions du
                     mémorandum d’accord, en particulier les paragraphes 4 et 6 de la sec-
                    tion III A, relatifs à la responsabilité du Mécanisme mondial et de son
                    directeur général devant la conférence des parties.
                        93. La Cour admet que ces questions ne sont pas directement liées aux
                    dispositions statutaires ou réglementaires applicables au personnel du
                    FIDA, dont l’inobservation présumée confère compétence au Tribunal pour
                    examiner les plaintes émanant des fonctionnaires du Fonds. Elle les
                    ­considère néanmoins comme pertinentes aux fins de l’établissement par le
                     Tribunal de sa propre compétence dans une procédure où le statut de la
                     requérante en tant que fonctionnaire du FIDA était contesté par le Fonds
                     lui‑même sur la base des arrangements qu’il avait conclus avec la conférence
                     des parties. La Cour rappelle à ce propos que le FIDA a fait valoir, dans les
                     exposés écrits qu’il a soumis au Tribunal en réponse à la requête formée par
                     Mme Saez García, que le Fonds et le Mécanisme mondial étaient des entités
                    juridiques distinctes et que les actes du Mécanisme mondial ou de son direc-
                     teur général ne lui étaient pas imputables. En outre, le Fonds a contesté que

                                                                                                 41




7 CIJ1030.indb 79                                                                                      20/11/13 13:54

                                  jugement nº 2867 de l’oit (avis consultatif)                 48

                    le Tribunal ait compétence pour examiner des irrégularités présumées dans
                    le processus ayant conduit à la décision du Mécanisme mondial et de son
                    directeur général, au motif que ni la conférence des parties ni le Mécanisme
                    mondial n’avaient accepté la compétence du TAOIT. Dans ces conditions,
                    la Cour est d’avis que le Tribunal, pour déterminer s’il était compétent à
                    l’égard de la requête qui lui était soumise, ne pouvait faire l’économie d’un
                    examen des arrangements juridiques régissant les relations entre le Méca-
                    nisme mondial et le Fonds, ainsi que du statut du directeur général du
                    Mécanisme mondial et de l’autorité devant laquelle il était responsable.
                       94. A la lumière de ce qui précède, il n’y a pas lieu pour la Cour
                    d’examiner en détail les arguments avancés par le FIDA dans les pièces
                    qu’il a soumises au Tribunal et à la Cour, selon lesquels le TAOIT n’était
                    pas compétent pour connaître de la requête parce que le Fonds et le
                    Mécanisme mondial étaient des entités juridiques distinctes et que ce
                    dernier n’avait jamais reconnu la compétence du Tribunal. Même si,
                    ­
                    contrairement à la constatation faite par la Cour au paragraphe 61 ci‑
                    dessus, le Mécanisme mondial avait effectivement une personnalité juri-
                    dique distincte et la faculté de conclure lui‑même des contrats, les conclu-
                    sions formulées ci‑dessus seraient toujours valables, essentiellement sur la
                    base des documents contractuels examinés et des dispositions statutaires
                    ou réglementaires applicables au personnel du FIDA.
                       95. La Cour, en réponse à la première question posée par le FIDA,
                    conclut par conséquent que le TAOIT était compétent pour connaître de
                    la requête formée contre le Fonds, conformément à l’article II de son
                    statut, étant donné que Mme Saez García était un fonctionnaire du Fonds
                    et que sa nomination était régie par les dispositions statutaires ou régle-
                    mentaires applicables au personnel du FIDA.

                                                          *
                                        B. Réponse aux questions II à VIII
                       96. La Cour, ayant décidé de donner une réponse affirmative à la pre-
                    mière question posée par le FIDA et conclu que le Tribunal était fondé à
                    affirmer sa compétence, est d’avis que cette réponse couvre également tous
                    les points relatifs à la compétence que le Fonds a soulevés dans les ques-
                    tions II à VIII de sa demande d’avis consultatif. Outre celles qui concernent
                    la compétence, deux autres séries de questions y sont soulevées. Première-
                    ment, les questions II à VIII sont formulées de manière à solliciter l’avis de
                    la Cour sur le raisonnement qui sous‑tend les conclusions auxquelles le
                    Tribunal est parvenu, soit sur sa compétence, soit sur le fond de la requête
                    dont il était saisi. Deuxièmement, elles contiennent des références à l’exis-
                    tence éventuelle d’une faute essentielle dans la procédure suivie par le Tri-
                    bunal. La Cour examinera brièvement ces deux séries de questions.
                       97. La Cour rappelle que, conformément à l’article XII de l’annexe au
                    statut du TAOIT, elle ne peut être saisie d’une requête pour avis consulta-
                    tif visant à réformer un jugement du Tribunal que dans les cas où une

                                                                                               42




7 CIJ1030.indb 81                                                                                    20/11/13 13:54

                                  jugement nº 2867 de l’oit (avis consultatif)                  49

                    décision du Tribunal affirmant sa compétence est contestée ou une faute
                    essentielle dans la procédure est alléguée (voir paragraphe 29 ci‑dessus).
                    La Cour a déjà examiné la contestation par le conseil d’administration du
                    FIDA de la décision du Tribunal affirmant sa compétence. L’article XII de
                    l’annexe au statut de ce dernier ne lui donnant aucun droit de regard sur
                    le raisonnement du Tribunal ou sur son jugement au fond, la Cour ne peut
                    donner son avis sur ces questions. Comme elle l’a fait observer dans son
                    avis consultatif de 1956, « les motifs donnés par le Tribunal pour arriver à
                    sa décision au fond ne peuvent légitimement servir de base à une contesta-
                    tion de la compétence de ce Tribunal » (C.I.J. Recueil 1956, p. 99).
                       98. Pour ce qui est de la « faute essentielle dans la procédure suivie », la
                    Cour rappelle qu’elle a précisé cette notion dans son avis consultatif de
                    1973 relatif à la Demande de réformation du jugement no 158 du Tribunal
                    administratif des Nations Unies, ainsi qu’il est indiqué aux paragraphes 30
                    et 31 ci‑dessus.
                       Dans ses questions II à VIII, le FIDA n’identifie pas de faute essentielle
                    de procédure que le Tribunal aurait commise lors de son examen de la
                    requête formée contre lui. Ni les informations produites devant la Cour
                    par le Fonds, ni une analyse du jugement rendu par le Tribunal ne mettent
                    en évidence une faute essentielle de procédure de la part du Tribunal. La
                    Cour considère donc que ces questions soit constituent une répétition de
                    la question relative à la compétence à laquelle elle a déjà répondu, soit
                    portent sur des points plus vastes qui n’entrent pas dans le cadre de l’ar-
                    ticle XII de l’annexe au statut du TAOIT que le FIDA a invoqué pour
                    fonder sa demande d’avis consultatif.

                                                            *
                                             C. Réponse à la question IX
                       99. La question IX posée par le conseil d’administration du FIDA
                    dans sa requête pour avis consultatif est formulée comme suit : « [l]a déci-
                    sion rendue par le Tribunal dans son jugement no 2867 est‑elle [valide] ? »
                       La Cour, ayant donné une réponse affirmative à la première question
                    du FIDA, ayant donc décidé que le Tribunal était entièrement fondé à
                    affirmer sa compétence, et n’ayant pas identifié de faute essentielle dans la
                    procédure suivie par ce dernier, conclut que la décision rendue par le
                    TAOIT dans son jugement no 2867 est valide.

                                                            *
                                                        *       *

                      100. Par ces motifs,
                      La Cour,
                      1) A l’unanimité,
                      Dit qu’elle est compétente pour répondre à la demande d’avis consultatif ;

                                                                                                43




7 CIJ1030.indb 83                                                                                     20/11/13 13:54

                                  jugement nº 2867 de l’oit (avis consultatif)                  50

                      2) A l’unanimité,
                      Décide de donner suite à la demande d’avis consultatif ;
                      3) Est d’avis :
                      a) concernant la question I,
                      A l’unanimité,
                      Que le Tribunal administratif de l’Organisation internationale du Tra-
                    vail était compétent, en vertu de l’article II de son statut, pour connaître
                    de la requête introduite contre le Fonds international de développement
                    agricole le 8 juillet 2008 par Mme Ana Teresa Saez García ;
                      b) concernant les questions II à VIII,
                      A l’unanimité,
                      Que ces questions n’appellent pas d’autres réponses de sa part ;
                      c) concernant la question IX,
                      A l’unanimité,
                       Que la décision rendue par le Tribunal administratif de l’Organisation
                    internationale du Travail dans son jugement no 2867 est valide.

                      Fait en anglais et en français, le texte anglais faisant foi, au Palais de la
                    Paix, à La Haye, le premier février deux mille douze, en trois exemplaires,
                    dont l’un restera déposé aux archives de la Cour et les autres seront trans-
                    mis respectivement au Secrétaire général de l’Organisation des Nations
                    Unies et au président du Fonds international de développement agricole.


                                                                            Le président,
                                                                   (Signé) Hisashi Owada.
                                                                             Le greffier,
                                                                 (Signé) Philippe Couvreur.




                      M. le juge Cançado Trindade joint à l’avis consultatif l’exposé de son
                    opinion individuelle ; M. le juge Greenwood joint une déclaration à l’avis
                    consultatif.

                                                                              (Paraphé) H.O.
                                                                              (Paraphé) Ph.C.



                                                                                                44




7 CIJ1030.indb 85                                                                                     20/11/13 13:54

